Exhibit 10.80

 

LEASE

 

BETWEEN

 

THE IRVINE COMPANY LLC

 

AND

 

CLEAN ENERGY

 

--------------------------------------------------------------------------------


 

LEASE

 

THIS LEASE is made as of the 18th day of March, 2013, by and between THE IRVINE
COMPANY LLC, a Delaware limited liability company, hereafter called “Landlord,”
and CLEAN ENERGY, a California corporation, hereafter called “Tenant.”

 

ARTICLE 1.  BASIC LEASE PROVISIONS

 

Each reference in this Lease to the “Basic Lease Provisions” shall mean and
refer to the following collective terms, the application of which shall be
governed by the provisions in the remaining Articles of this Lease.

 

1.                    Tenant’s Trade Name:  N/A

 

 

 

 

 

2.                    Premises:

Suite Nos. 300, 800, 1200, 1220

Suite No. 700

Address of Buildings:

4675 MacArthur Court, Newport
Beach, CA 92660

4695 MacArthur Court, Newport
Beach, CA 92660

 

 

 

Project Description:

MacArthur Court

 

 

 

 

(The Premises are more particularly described in Section 2.1).

 

3.                    Use of Premises:   General office and administrative use
and any ancillary legally permitted use.

 

4.                    Estimated Commencement Date: July 1, 2013.

 

5.                    Lease Term:  96 months, plus such additional days as may
be required to cause this Lease to expire on the final day of the calendar
month.

 

6.                    Basic Rent:

 

Months of Term
or Period

 

Monthly Rate Per Rentable
Square Foot

 

Monthly Basic Rent (rounded
to the nearest dollar)

 

1 to 12

 

$

2.08

 

$

141,452.00

 

13 to 24

 

$

2.18

 

$

148,253.00

 

25 to 36

 

$

2.28

 

$

155,054.00

 

37 to 48

 

$

2.39

 

$

162,534.00

 

49 to 60

 

$

2.51

 

$

170,695.00

 

61 to 72

 

$

2.63

 

$

178,856.00

 

73 to 84

 

$

2.76

 

$

187,697.00

 

85 to 96

 

$

2.89

 

$

196,537.00

 

 

Notwithstanding the above schedule of Basic Rent to the contrary, as long as
Tenant is not in Default (as defined in Section 14.1) under this Lease, Tenant
shall be entitled to an abatement of 5 full calendar months of Basic Rent in the
aggregate amount of $707,260.00 (i.e. $141,452.00 per month) (the “Abated Basic
Rent”) for the 1st through 5th full calendar months of the Term (the “Abatement
Period”). In the event Tenant commits a monetary Default as set forth in
Section 14(a) below at any time during months 1-12 of the Term, a prorated
amount of the Abated Basic Rent shall immediately become due and payable and the
Abatement Period shall terminate. Early termination of the Abatement Period in
the event of a monetary Default shall not limit or affect any of Landlord’s
other rights, pursuant to this Lease or at law or in equity. Only Basic Rent
shall be abated during the Abatement Period and all other additional rent and
other costs and charges specified in this Lease shall remain as due and payable
pursuant to the provisions of this Lease.

 

7.                    Property Tax Base:  The Property Taxes per rentable square
foot incurred by Landlord and attributable to the twelve month period ending
June 30, 2014 (the “Base Year”).

 

Project Cost Base:  The Project Costs per rentable square foot incurred by
Landlord and attributable to the Base Year.

 

Expense Recovery Period:  Every twelve month period during the Term (or portion
thereof during the first and last Lease years) ending June 30.

 

1

--------------------------------------------------------------------------------


 

8.                   Floor Area of Premises:  approximately 68,006 rentable
square feet (61,953 usable square feet) consisting of the following:

 

·                  Suite No. 300 at 4675 MacArthur Court — 19,867 rentable
square feet (approximately 18,265 usable square feet);

·                  Suite No. 800 at 4675 MacArthur Court — 19,867 rentable
square feet (approximately 18,246 usable square feet);

·                  Suite No. 1200 at 4675 MacArthur Court — 7,417 rentable
square feet (approximately 6,351 usable square feet);

·                  Suite No. 1220 at 4675 MacArthur Court — 988 rentable square
feet (approximately 845 usable square feet); and

·                  Suite No. 700 at 4695 MacArthur Court — 19,867 rentable
square feet (approximately 18,246 usable square feet).

 

Floor Area of Building for 4675 MacArthur Court:  approximately 284,059 rentable
square feet

Floor Area of Building for 4695 MacArthur Court:  approximately 283,986 rentable
square feet

 

9.                    Security Deposit:  $213,050.00

 

10.             Broker(s): Irvine Realty Company (“Landlord’s Broker”) and
Cushman & Wakefield/Irvine (“Tenant’s Broker”)

 

11.               Parking: 240 unreserved parking passes and 30 reserved parking
passes in accordance with the provisions set forth in Exhibit F to this Lease.

 

12.             Address for Payments and Notices:

 

LANDLORD

 

TENANT

 

 

 

 

Payment Address:

 

THE IRVINE COMPANY LLC

P.O. Box #841429

Los Angeles, CA 90084-1429

 

Notice Address:

 

THE IRVINE COMPANY LLC

4675 MacArthur Court, Suite 150

Newport Beach, CA, 92660

Attn: Property Manager

 

with a copy of notices to:

 

THE IRVINE COMPANY LLC

550 Newport Center Drive

Newport Beach, CA 92660

Attn:  Senior Vice President, Property Operations Irvine Office Properties

 

CLEAN ENERGY
4675 MacArthur Court

Newport Beach, CA 92660

Attn: Peter Grace, Senior Vice President

 

with copies of notices to:

CLEAN ENERGY

4675 MacArthur Court

Newport Beach, CA 92660

Attn: Barbara A. Johnson

 

CLEAN ENERGY

4675 MacArthur Court

Newport Beach, CA 92660

Attn: GENERAL COUNSEL

 

 

13.             List of Lease Exhibits (all exhibits, riders and addenda
attached to this Lease are hereby incorporated into and made a part of this
Lease):

 

Exhibit A                                             Description of Premises

Exhibit B                                             Operating Expenses

Exhibit C                                             Utilities and Services

Exhibit D                                             Tenant’s Insurance

Exhibit E                                              Rules and Regulations

Exhibit F                                               Parking

Exhibit F-1                                    Location of Parking

Exhibit G                                             Additional Provisions

Exhibit G-1                                  Signage Location

Exhibit X                                             Work Letter

 

2

--------------------------------------------------------------------------------


 

ARTICLE 2.  PREMISES

 

2.1.   LEASED PREMISES.  Landlord leases to Tenant and Tenant leases from
Landlord the Premises shown in Exhibit A (the “Premises”), containing
approximately the floor area set forth in Item 8 of the Basic Lease Provisions
(the “Floor Area”).  The Premises are located in the buildings identified in
Item 2 of the Basic Lease Provisions (the “Building”), which is a portion of the
project described in Item 2 (the “Project”).  Landlord and Tenant stipulate and
agree that the Floor Area of Premises set forth in Item 8 of the Basic Lease
Provisions is correct.

 

2.2.   ACCEPTANCE OF PREMISES.  Tenant acknowledges that neither Landlord nor
any representative of Landlord has made any representation or warranty with
respect to the Premises, the Building or the Project or the suitability or
fitness of either for any purpose, except as set forth in this Lease.
Notwithstanding anything contained in this Lease to the contrary, Landlord
represents and warrants that as of the date of this Lease it has not received
any written notice of, and has no knowledge of, violation of any laws, codes or
regulations applicable to the Premises from any governmental, city or county
agency.  Landlord shall construct all the Tenant Improvements required to be
installed by Landlord under the Work Letter attached as Exhibit X in full
compliance with all applicable laws, codes and regulations to include ADA and
title 24.  Furthermore, Landlord represents and warrants to Tenant that all
systems serving the Premises (i.e. HVAC, electrical, fire life safety and the
like) are operating in accordance with their design and manufacturers
specifications and will continue to do so throughout the Term. The taking of
possession or use of the Premises by Tenant for any purpose other than
construction shall conclusively establish that the Premises and the Building
were in satisfactory condition and in conformity with the provisions of this
Lease in all respects, except for those matters which Tenant shall have brought
to Landlord’s attention on a written punch list and any deficiencies in the
systems serving the Premises as described in this Section.  The punch list shall
be limited to any items required to be accomplished by Landlord under the Work
Letter attached as Exhibit X, and shall be delivered to Landlord within 30 days
after the Commencement Date (as defined herein). Nothing contained in this
Section 2.2 shall affect the commencement of the Term or the obligation of
Tenant to pay rent.  Landlord shall diligently complete all punch list items of
which it is notified as provided above. Landlord shall deliver the Premises to
Tenant upon the Commencement Date water tight and clean and free of debris.

 

2.3.   LATENT DEFECTS AND GOOD WORKING ORDER WARRANTY.  Landlord shall be
responsible for latent defects in the Tenant Improvements.  Landlord, at its
option, may pursue such claims covered under warranties given by contractors or
subcontractors performing the Tenant Improvements and agrees to assign any such
warranties to Tenant for enforcement at the conclusion of the 12 months set
forth herein.  Landlord warrants to Tenant that the fire sprinkler system,
lighting, heating, ventilation and air conditioning systems and electrical
systems serving the Premises shall be in first class operating condition as of
the day the Premises are delivered to Tenant.

 

ARTICLE 3.  TERM

 

3.1.   GENERAL.  The term of this Lease (“Term”) shall be for the period shown
in Item 5 of the Basic Lease Provisions.  The Term shall commence (“Commencement
Date”) on the earlier of (a) the date the Premises are deemed “ready for
occupancy” (as hereinafter defined) and possession thereof is delivered to
Tenant, or (b) the date Tenant commences its regular business activities within
the Premises.  Promptly following request by Landlord, the parties shall
memorialize on a form provided by Landlord (the “Commencement Memorandum”) the
actual Commencement Date and the expiration date (“Expiration Date”) of this
Lease; should Tenant fail to execute and return the Commencement Memorandum to
Landlord within 5 business days (or provide specific written objections thereto
within that period), then Landlord’s determination of the Commencement and
Expiration Dates as set forth in the Commencement Memorandum shall be
conclusive.  The Premises shall be deemed “ready for occupancy” when Landlord,
to the extent applicable, has substantially completed all the work required to
be completed by Landlord pursuant to the Work Letter (if any) attached to this
Lease but for minor punch list matters, and has obtained the requisite
governmental approvals for Tenant’s occupancy in connection with such work.

 

3.2.   DELAY IN POSSESSION.  If Landlord, for any reason whatsoever, cannot
deliver possession of the Premises to Tenant on or before the Estimated
Commencement Date set forth in Item 4 of the Basic Lease Provisions, this Lease
shall not be void or voidable nor shall Landlord be liable to Tenant for any
resulting loss or damage.  However, Tenant shall not be liable for any rent
until the Commencement Date occurs as provided in Section 3.1 above, except that
if Landlord’s failure to substantially complete all work required of Landlord
pursuant to Section 3.1(i) above is attributable to any action or inaction by
Tenant (including without limitation any Tenant Delay described in the Work
Letter, if any, attached to this Lease), then the Premises shall be deemed ready
for occupancy, and Landlord shall be entitled to full performance by Tenant
(including the payment of rent), as of the date Landlord would have been able to
substantially complete such work and deliver the Premises to Tenant but for
Tenant’s delay(s).

 

3.3 TERMINATION RIGHT FOR LATE DELIVERY.  Notwithstanding anything to the
contrary contained in Section 3.2 of the Lease and so long as this Lease is
properly executed by Tenant and delivered to Landlord by 5:00 p.m. PST on
March 18, 2013, if for any reason other than “Tenant Delays” (as defined in the
Work Letter attached hereto), or other matters beyond Landlord’s reasonable
control, the actual Commencement Date has not occurred by November 1, 2013 (the
“Outside Date”), then Tenant may, by written notice to Landlord given at any
time thereafter but prior to the actual occurrence of the Commencement Date,
elect to terminate this Lease; provided, however, that if the Commencement Date
occurs within 10 business days after delivery to Landlord of Tenant’s
termination notice, this Lease shall continue in full force and effect.  If the
Commencement Date has not occurred within 10 business days after the date of
delivery of Tenant’s termination notice, then this Lease shall terminate as of
the 10th business day after delivery of the termination notice, and Landlord
shall promptly return to Tenant any prepaid Rent and/or Security Deposit
delivered to Landlord.

 

3

--------------------------------------------------------------------------------


 

ARTICLE 4.  RENT AND OPERATING EXPENSES

 

4.1.   BASIC RENT.  From and after the Commencement Date, Tenant shall pay to
Landlord without deduction or offset a Basic Rent for the Premises in the total
amount shown (including subsequent adjustments, if any) in Item 6 of the Basic
Lease Provisions (the “Basic Rent”).  If the Commencement Date is other than the
first day of a calendar month, any rental adjustment shown in Item 6 shall be
deemed to occur on the first day of the next calendar month following the
specified monthly anniversary of the Commencement Date.  The Basic Rent shall be
due and payable in advance commencing on the Commencement Date and continuing
thereafter on the first day of each successive calendar month of the Term, as
prorated for any partial month.  No demand, notice or invoice shall be
required.  An installment in the amount of 1 full month’s Basic Rent at the
initial rate specified in Item 6 of the Basic Lease Provisions shall be
delivered to Landlord concurrently with the Commencement Date; the next
installment of Basic Rent shall be due on the first day of the sixth calendar
month of the Term, which installment shall, if applicable, be appropriately
prorated to reflect the amount prepaid for that calendar month.

 

4.2.   OPERATING EXPENSES. Tenant shall pay Tenant’s Share of Operating Expenses
in accordance with Exhibit B of this Lease.

 

4.3.   SECURITY DEPOSIT.  Concurrently with Tenant’s delivery of this Lease,
Tenant shall deposit with Landlord the sum, if any, stated in Item 9 of the
Basic Lease Provisions (the “Security Deposit”), to be held by Landlord as
security for the full and faithful performance of Tenant’s obligations under
this Lease, to pay any rental sums, including without limitation such additional
rent as may be owing under any provision hereof, and to maintain the Premises as
required by Sections 7.1 and 15.2 or any other provision of this Lease.  Upon
any breach of the foregoing obligations by Tenant, Landlord may apply all or
part of the Security Deposit as full or partial compensation.  If any portion of
the Security Deposit is so applied, Tenant shall within 5 business days after
written demand by Landlord deposit cash with Landlord in an amount sufficient to
restore the Security Deposit to its original amount.  Landlord shall not be
required to keep this Security Deposit separate from its general funds, and
Tenant shall not be entitled to interest on the Security Deposit.  In no event
may Tenant utilize all or any portion of the Security Deposit as a payment
toward any rental sum due under this Lease.  Any unapplied balance of the
Security Deposit shall be returned to Tenant within 30 days following the
termination of this Lease and Tenant’s vacation of the Premises.  Tenant hereby
waives the provisions of Section 1950.7 of the California Civil Code, or any
similar or successor laws now or hereafter in effect, in connection with
Landlord’s application of the Security Deposit to prospective rent that would
have been payable by Tenant but for the early termination due to Tenant’s
Default (as defined herein).

 

ARTICLE 5.  USES

 

5.1.   USE.  Tenant shall use the Premises only for the purposes stated in Item
3 of the Basic Lease Provisions and for no other use whatsoever.  The uses
prohibited under this Lease shall include, without limitation, use of the
Premises or a portion thereof for (i) offices of any agency or bureau of the
United States or any state or political subdivision thereof; (ii) offices or
agencies of any foreign governmental or political subdivision thereof; or
(iii) schools, temporary employment agencies or other training facilities which
are not ancillary to corporate, executive or professional office use.  Tenant
shall not do or permit anything to be done in or about the Premises which will
in any way unreasonably interfere with the rights or quiet enjoyment of other
occupants of the Building or the Project, or use or allow the Premises to be
used for any unlawful purpose, nor shall Tenant permit any nuisance or commit
any waste in the Premises or the Project.  Tenant shall not perform any work or
conduct any business whatsoever in the Project other than inside the Premises. 
Tenant shall comply at its expense with all present and future laws, ordinances
and requirements of all governmental authorities that pertain to Tenant or its
use of the Premises.

 

Landlord shall comply at its expense (as properly included in Project Costs)
with all present and future laws, ordinances and requirements of all
governmental authorities that pertain to the Common Areas of the Project to
which Landlord is notified of such violation by any governmental authority.  In
no way limiting the generality of the foregoing, Landlord, at its sole cost and
expense, shall correct, repair any existing Title III of the Americans With
Disabilities Act (“ADA”) violations of the Common Areas on Tenant’s floors. Said
costs of compliance shall be Landlord’s sole cost and expense and shall not be
part of Project Costs; provided that any cost of ADA compliance triggered by the
permitting and/or construction of the Tenant Improvements shall be included as
part of the “Completion Cost” of the Tenant Improvement Work (as defined in the
Work Letter); provided Landlord will notify Tenant if Tenant’s Preliminary Plan
requires modifications to the Common Areas.  Landlord shall correct, repair or
replace any non-compliance of the Building and the Common Areas with any
revisions or amendments to applicable building codes, including the ADA,
becoming effective after the execution of this Lease, provided that the
amortized cost of such repairs or replacements shall be included as Project
Costs payable by Tenant. All other ADA compliance issues which pertain to the
Premises, including without limitation, in connection with Tenant’s construction
of any Alterations or other improvements in the Premises (and any resulting ADA
compliance requirements in the Common Areas if Landlord shall consent to same as
more particularly provided in Section 7.3 of this Lease) and the operation of
Tenant’s business and employment practices in the Premises, shall be the
responsibility of Tenant at its sole cost and expense.

 

4

--------------------------------------------------------------------------------


 

5.2.   SIGNS.  Landlord shall affix and maintain a sign, at its sole cost and
expense, (restricted solely to Tenant’s name as set forth herein or such other
name as Landlord may consent to in writing) adjacent to the entry door of the
Premises, together with a directory strip listing Tenant’s name as set forth
herein in the lobby directory of the Building.  Any subsequent changes to that
initial signage shall be at Tenant’s sole expense.  All signage shall conform to
the criteria for signs established by Landlord and shall be ordered through
Landlord.  Except as set forth in Section 1 of Exhibit G of this Lease, Tenant
shall not place or allow to be placed any other sign, decoration or advertising
matter of any kind that is visible from the exterior of the Premises.  Any
violating sign or decoration may be immediately removed by Landlord at Tenant’s
expense without notice and without the removal constituting a breach of this
Lease or entitling Tenant to claim damages.

 

5.3   HAZARDOUS MATERIALS.  Tenant shall not generate, handle, store or dispose
of hazardous or toxic materials (as such materials may be identified in any
federal, state or local law or regulation) in the Premises or Project without
the prior written consent of Landlord; provided that the foregoing shall not be
deemed to proscribe the use by Tenant of customary office supplies in normal
quantities so long as such use comports with all applicable laws.  To the best
of Landlord’s knowledge, as of the date of this Lease, there are no toxic
materials present in the Building except for standard products typically used in
the operation and maintenance of an office building.

 

ARTICLE 6.  LANDLORD SERVICES

 

6.1.   UTILITIES AND SERVICES.  Landlord and Tenant shall be responsible to
furnish those utilities and services to the Premises to the extent provided in
Exhibit C, subject to the conditions and payment obligations and standards set
forth in this Lease.  Landlord shall not be liable for any failure to furnish
any services or utilities when the failure is the result of any accident or
other cause beyond Landlord’s reasonable control, nor shall Landlord be liable
for damages resulting from power surges or any breakdown in telecommunications
facilities or services.  Landlord’s temporary inability to furnish any services
or utilities shall not entitle Tenant to any damages, relieve Tenant of the
obligation to pay rent or constitute a constructive or other eviction of Tenant,
except that Landlord shall diligently attempt to restore the service or utility
promptly. However, if the Premises, or a material portion of the Premises, are
made untenantable for a period in excess of 2 consecutive business days as a
result of a service interruption or repair that is reasonably within the control
of Landlord to correct and through no fault of Tenant and for reasons other than
as contemplated in Article 11, then Tenant, as its sole remedy, shall be
entitled to receive an abatement of Rent payable hereunder during the period
beginning on the 3rd consecutive business day of the service interruption or
repair and ending on the day the service has been restored or the repair has
been completed. Tenant shall comply with all rules and regulations which
Landlord may reasonably establish and communicate to Tenant in writing for the
provision of services and utilities, and shall cooperate with all reasonable
conservation practices established by Landlord.  Landlord shall at all
reasonable times have free access to all electrical and mechanical installations
of Landlord and Landlord shall not generate, handle, store or dispose of
hazardous or toxic materials (as such materials may be identified in any
federal, state or local law or regulation) in the Premises or Project during the
Term hereof.

 

6.2.   OPERATION AND MAINTENANCE OF COMMON AREAS.  During the Term, Landlord
shall operate all Common Areas within the Building and the Project in a first
class manner.  The term “Common Areas” shall mean all areas within the Building
and other buildings in the Project which are not held for exclusive use by
persons entitled to occupy space, including without limitation parking areas and
structures, driveways, sidewalks, landscaped and planted areas, hallways and
interior stairwells not located within the premises of any tenant, common
electrical rooms, entrances and lobbies, elevators, and restrooms not located
within the premises of any tenant.

 

6.3.   USE OF COMMON AREAS.  The occupancy by Tenant of the Premises shall
include the use of the Common Areas in common with Landlord and with all others
for whose convenience and use the Common Areas may be provided by Landlord,
subject, however, to compliance with Rules and Regulations described in
Article 17 below.  Landlord shall at all times during the Term have exclusive
control of the Common Areas, and may restrain or permit any use or occupancy,
except as otherwise provided in this Lease or in Landlord’s rules and
regulations.  Tenant shall keep the Common Areas clear of any obstruction or
unauthorized use related to Tenant’s operations.  Landlord may temporarily close
any portion of the Common Areas for repairs, remodeling and/or alterations, to
prevent a public dedication or the accrual of prescriptive rights, or for any
other reasonable purpose.  Landlord’s temporary closure of any portion of the
Common Areas for such purposes shall not deprive Tenant of reasonable access to
or use of the Premises.

 

6.4.   CHANGES AND ADDITIONS BY LANDLORD.  Landlord reserves the right to make
alterations or additions to the Building or the Project or to the attendant
fixtures, equipment and Common Areas, and such change shall not entitle Tenant
to any abatement of rent or other claim against Landlord.  No such change shall
deprive Tenant of reasonable access to or use of the Premises. Landlord agrees
to use commercially reasonable efforts to not disturb Tenant in connection with
any changes or additions that may be made to the Building or Project.

 

5

--------------------------------------------------------------------------------


 

ARTICLE 7.  REPAIRS AND MAINTENANCE

 

7.1.   TENANT’S MAINTENANCE AND REPAIR.  Subject to Articles 11 and 12, Tenant
at its sole expense shall make all repairs necessary to keep the Premises and
all improvements and fixtures therein in good condition and repair, excepting
ordinary wear and tear.  Notwithstanding Section 7.2 below, Tenant’s maintenance
obligation shall include without limitation all appliances, interior glass,
doors, door closures, hardware, fixtures, electrical, plumbing, fire
extinguisher equipment and other equipment installed in and exclusively serving
the Premises and all Alterations constructed by Tenant pursuant to Section 7.3
below, together with any supplemental HVAC equipment servicing only the
Premises.  All repairs and other work performed by Tenant or its contractors
shall be subject to the terms of Sections 7.3 and 7.4 below.  Alternatively,
should Landlord or its management agent agree to make a repair on behalf of
Tenant and at Tenant’s written request, Tenant shall promptly reimburse Landlord
as additional rent for all reasonable costs incurred (including the standard
supervision fee of not more than 3% of the actual hard costs associated with
such work) upon submission of an invoice.

 

7.2.   LANDLORD’S MAINTENANCE AND REPAIR.  Subject to Articles 11 and 12,
Landlord shall provide service, maintenance and repair with respect to the
heating, ventilating and air conditioning (“HVAC”) equipment of the Building
(exclusive of any supplemental HVAC equipment servicing only the Premises) and
shall maintain in first class condition and repair the Common Areas, roof, roof
membrane, curtain wall, mullions, columns, beams, shafts, stairs, parking areas,
stairwells, plazas, elevator cabs, sidewalks, curbs, entrances, foundations,
footings, the exterior surfaces of the exterior walls of the Building (including
exterior glass), and the structural, electrical, mechanical life safety and all
other plumbing systems of the Building (including elevators, if any, serving the
Building), except to the extent provided in Section 7.1 above.  Landlord need
not make any other improvements or repairs except as specifically required under
this Lease, and nothing contained in this Section 7.2 shall limit Landlord’s
right to reimbursement from Tenant for maintenance, repair costs and replacement
costs as provided elsewhere in this Lease.  Notwithstanding any provision of the
California Civil Code or any similar or successor laws to the contrary, Tenant
understands that it shall not make repairs at Landlord’s expense or by rental
offset.  Except as provided in Section 6.1, this Paragraph, Section 11.1 and
Article 12 below, there shall be no abatement of rent and no liability of
Landlord by reason of any injury to or interference with Tenant’s business
arising from the making of any repairs, alterations or improvements to any
portion of the Building, including repairs to the Premises, nor shall any
related activity by Landlord constitute an actual or constructive eviction;
provided, however, that in making repairs, alterations or improvements, Landlord
shall interfere as little as reasonably practicable with the conduct of Tenant’s
business in the Premises. Tenant hereby waives any and all rights under and
benefits of subsection 1 of Section 1932, and Sections 1941 and 1942 of the
California Civil Code, or any similar or successor laws now or hereafter in
effect.

 

7.3.   ALTERATIONS. Except for cosmetic alteration projects that do not exceed
$100,000.00 and that satisfy the criteria in the next following sentence (which
work shall require notice to Landlord but not Landlord’s consent), Tenant shall
make no alterations, additions, or improvements (collectively referred to as
“Alterations”) to the Premises without the prior written consent of Landlord. 
Landlord’s consent shall not be unreasonably withheld as long as the proposed
Alterations do not materially and adversely affect the structural, electrical or
mechanical components or systems of the Building, are not visible from the
exterior of the Premises, do not change the basic floor plan of the Premises,
and utilize only materials equal to or greater in quality to the existing
finishes or Landlord’s building standard materials if no similar existing
materials exist (“Standard Improvements”).  Within 10 days after receipt of
Tenant’s request in accordance with the terms of this paragraph, Landlord shall
provide a written response to Tenant. In the event Landlord fails to give or
withhold its consent to any Alterations within 10 days of Tenant’s request,
Tenant shall have the right to provide Landlord a second request for consent.
Tenant’s second request for consent must specifically state that Landlord’s
failure to respond within a period of 10 days shall be deemed an approval by
Landlord. If Landlord fails to respond continues for 5 days after receipt of
Tenant’s second request for consent, the request shall be deemed approved.
Landlord may impose, as a condition to its consent, any requirements that
Landlord in its discretion may deem reasonable or desirable.  Without limiting
the generality of the foregoing, unless Landlord otherwise agrees in writing,
Tenant shall use Landlord’s designated mechanical and electrical contractors for
all Alterations work affecting the mechanical or electrical systems of the
Building.  Should Tenant perform any Alterations work that would necessitate any
ancillary Building modification or other expenditure by Landlord, then Tenant
shall promptly fund the cost thereof to Landlord.  Tenant shall obtain all
required permits for the Alterations and shall perform the work in compliance
with all applicable laws, regulations and ordinances with contractors reasonably
acceptable to Landlord, and except for Alterations not requiring a permit,
Landlord shall be entitled to a supervision fee in the amount of 3% of the
actual hard costs associated with the Alterations.  Any request for Landlord’s
consent to Alterations shall be made in writing and shall contain architectural
plans describing the work in detail reasonably satisfactory to Landlord. 
Landlord may elect to cause its architect to review Tenant’s architectural
plans, and the reasonable cost of that review shall be reimbursed by Tenant
unless Tenant uses architectural, electrical and HVAC consultants that are
approved by Landlord or part of the Landlord’s pre-qualified vendors, in which
case Tenant will not be obligated to pay for Landlord’s review.  Should the
Alterations proposed by Tenant and consented to by Landlord change the floor
plan of the Premises, then Tenant shall, at its expense, furnish Landlord with
as-built drawings and CAD disks compatible with Landlord’s systems.  Alterations
shall be constructed in a good and workmanlike manner using materials of a
quality reasonably approved by Landlord Unless Landlord otherwise agrees in
writing, all Alterations affixed to the Premises, including without limitation
all Tenant Improvements constructed pursuant to the Work Letter (except as
otherwise provided in the Work Letter), but excluding moveable trade fixtures
and furniture, shall become the property of Landlord and shall be surrendered
with the Premises at the end of the Term, except that Landlord may, by notice to

 

6

--------------------------------------------------------------------------------


 

Tenant given at the time of Landlord’s consent to the Alterations, require
Tenant to remove by the Expiration Date, or sooner termination date of this
Lease, all or any Alterations not consistent with the original Tenant
Improvements (including without limitation all telephone and data cabling)
installed either by Tenant or by Landlord at Tenant’s request (collectively, the
“Required Removables”). Tenant, at the time it requests approval for a proposed
Alteration, may request in writing that Landlord advise Tenant whether the
Alteration or any portion thereof, is a Required Removable.  Within 10 days
after receipt of Tenant’s request, Landlord shall advise Tenant in writing as to
which portions of the subject Alterations are Required Removables.  In
connection with its removal of Required Removables, Tenant shall repair any
damage to the Premises arising from that removal and shall restore the affected
area to its pre-existing condition, reasonable wear and tear excepted.
Notwithstanding anything to the contrary in this paragraph 7.3 or elsewhere in
the Lease, Landlord agrees Tenant’s interior design, furnishings and decoration
of the Premises are not Alterations requiring the consent or other input of
Landlord.

 

7.4.   MECHANIC’S LIENS.  Tenant shall keep the Premises free from any liens
arising out of any work performed, materials furnished, or obligations incurred
by or for Tenant.  Upon request by Landlord, Tenant shall promptly cause any
such lien to be released by posting a bond in accordance with California Civil
Code Section 8424 or any successor statute.  In the event that Tenant shall not,
within 35 days following the imposition of any lien, cause the lien to be
released of record by payment or posting of a proper bond, Landlord shall have,
in addition to all other available remedies, the right to cause the lien to be
released by any means it deems proper, including payment of or defense against
the claim giving rise to the lien.  All expenses so incurred by Landlord,
including Landlord’s attorneys’ fees, shall be reimbursed by Tenant promptly
following Landlord’s demand, together with interest from the date of payment by
Landlord at the maximum rate permitted by law until paid.  Tenant shall give
Landlord no less than 20 days’ prior notice in writing before commencing
construction of any kind on the Premises.

 

7.5.   ENTRY AND INSPECTION.  Landlord shall during normal business hours and to
the extent reasonably necessary, have the right to enter the Premises to inspect
them, to supply services in accordance with this Lease, to make repairs and
renovations as reasonably deemed necessary by Landlord, and to submit the
Premises to prospective or actual purchasers or encumbrance holders (or, during
the final twelve months of the Term or when an uncured Default exists, to
prospective tenants), all without being deemed to have caused an eviction of
Tenant and without abatement of rent except as provided elsewhere in this
Lease.  If reasonably necessary, Landlord may temporarily close all or a portion
of the Premises to perform repairs, alterations and additions. Except in
emergencies or to provide Building services, Landlord shall provide Tenant with
reasonable prior verbal notice of entry and shall use reasonable efforts to
minimize any interference with Tenant’s use of the Premises.

 

ARTICLE 8.  SPACE PLANNING AND SUBSTITUTION

 

Intentionally omitted.

 

ARTICLE 9.  ASSIGNMENT AND SUBLETTING

 

9.1.   RIGHTS OF PARTIES.

 

(a)                                 Except as otherwise specifically provided in
this Article 9, Tenant may not, either voluntarily or by operation of law,
assign, sublet, encumber, or otherwise transfer all or any part of Tenant’s
interest in this Lease, or permit the Premises to be occupied by anyone other
than Tenant (each, a “Transfer”), without Landlord’s prior written consent,
which consent shall not unreasonably be withheld in accordance with the
provisions of Section 9.1(b).  For purposes of this Lease, references to any
subletting, sublease or variation thereof shall be deemed to apply not only to a
sublease effected directly by Tenant, but also to a sub-subletting or an
assignment of subtenancy by a subtenant at any level.  Except as otherwise
specifically provided in this Article 9, no Transfer (whether voluntary,
involuntary or by operation of law) shall be valid or effective without
Landlord’s prior written consent and, at Landlord’s election, such a Transfer
shall constitute a material default of this Lease.

 

(b)                                 Except as otherwise specifically provided in
this Article 9, if Tenant or any subtenant hereunder desires to transfer an
interest in this Lease, Tenant shall first notify Landlord in writing and shall
request Landlord’s consent thereto.  Tenant shall also submit to Landlord in
writing:  (i) the name and address of the proposed transferee; (ii) the nature
of any proposed subtenant’s or assignee’s business to be carried on in the
Premises; (iii) the terms and provisions of any proposed sublease or assignment
(including without limitation the rent and other economic provisions, term,
improvement obligations and commencement date); (iv) evidence that the proposed
assignee or subtenant will comply with the requirements of Exhibit D to this
Lease; and (v) any other information requested by Landlord and reasonably
related to the Transfer.  Landlord shall not unreasonably withhold its consent,
provided:  (1) the use of the Premises will be consistent with the provisions of
this Lease and with Landlord’s commitment to other tenants of the Building and
Project; (2) any proposed assignee demonstrates that it is financially
responsible by submission to Landlord of all reasonable information as Landlord
may request concerning the proposed assignee, including, but not limited to, a
balance sheet of the proposed subtenant or assignee as of a date within 90 days
of the request for Landlord’s consent and statements of income or profit and
loss of the proposed assignee for the two-year period preceding the request for
Landlord’s consent; (3) the proposed assignee or subtenant is neither an
existing tenant or occupant of the Building or Project nor a prospective tenant
with whom Landlord or Landlord’s affiliate has been actively negotiating to
become a tenant at the Building or Project within the prior 6 months, except
that Landlord will not enforce this restriction if it does not have sufficient
available space to accommodate the proposed transferee; and (4) the proposed
transferee is not an SDN (as defined below) and will not

 

7

--------------------------------------------------------------------------------


 

impose additional burdens or security risks on Landlord.  If Landlord consents
to the proposed Transfer, then the Transfer may be effected within 90 days after
the date of the consent upon the terms described in the information furnished to
Landlord; provided that any material change in the terms shall be subject to
Landlord’s consent as set forth in this Section 9.1(b).  Landlord shall approve
or disapprove any requested Transfer within 20 days following receipt of
Tenant’s written notice and the information set forth above.  Except in
connection with a Permitted Transfer (as defined below), if Landlord approves
the Transfer Tenant shall pay a transfer fee of not more than $500.00 to
Landlord concurrently with Tenant’s execution of a Transfer consent prepared by
Landlord.

 

(c)                                  Notwithstanding the provisions of
Subsection (b) above, and except in connection with a “Permitted Transfer” (as
defined below), in lieu of consenting to a proposed assignment or subletting of
more than 1 full floor for more than 50% of the remaining Term, Landlord may
elect to terminate this Lease as to the portion of the Premises proposed to be
subleased with a proportionate abatement in the rent payable under this Lease,
such termination to be effective on the date that the proposed sublease or
assignment would have commenced.  Landlord may thereafter, at its option, assign
or re-let any space so recaptured to any third party, including without
limitation the proposed transferee identified by Tenant. Notwithstanding the
foregoing, however, should Landlord so elect to recapture the portion of the
Premises Tenant is proposing to transfer, Tenant may, by notice to Landlord
within 5 business days thereafter, elect to rescind its transfer request, in
which event Landlord’s recapture election shall be null and void and Tenant will
not consummate its proposed transfer.

 

(d)                                 Should any Transfer occur, Tenant shall,
except in connection with a Permitted Transfer, promptly pay or cause to be paid
to Landlord, as additional rent, 50% of any amounts paid by the assignee or
subtenant, however described and whether funded during or after the Lease Term,
to the extent such amounts are in excess of the sum of (i) the scheduled Basic
Rent payable by Tenant hereunder (or, in the event of a subletting of only a
portion of the Premises, the Basic Rent allocable to such portion as reasonably
determined by Landlord) and (ii) the direct out-of-pocket costs, as evidenced by
third party invoices provided to Landlord, incurred by Tenant to effect the
Transfer, which costs shall be amortized over the remaining Term of this Lease
or, if shorter, over the term of the sublease.

 

(e)                                  The sale of all or substantially all of the
assets of Tenant (other than bulk sales in the ordinary course of business), the
merger or consolidation of Tenant, the sale of Tenant’s capital stock, or any
other direct or indirect change of control of Tenant, including, without
limitation, change of control of Tenant’s parent company or a merger by Tenant
or its parent company (but excluding the sale of stock of either Tenant or
Tenant’s parent on or through a national recognized stock exchange), shall be
deemed a Transfer within the meaning and provisions of this Article. 
Notwithstanding the foregoing, Tenant may assign this Lease to a successor to
Tenant by merger, consolidation or the purchase of substantially all of Tenant’s
assets, or assign this Lease or sublet all or a portion of the Premises to an
Affiliate (defined below), without the consent of Landlord but subject to the
provisions of Section 9.2, provided that all of the following conditions are
satisfied (a “Permitted Transfer”):  (i) Tenant is not then in Default
hereunder; (ii) Tenant gives Landlord written notice at least 10 business days
before such Permitted Transfer; and (iii) the successor entity resulting from
any merger or consolidation of Tenant or the sale of all or substantially all of
the assets of Tenant, has a net worth (computed in accordance with generally
accepted accounting principles, except that intangible assets such as goodwill,
patents, copyrights, and trademarks shall be excluded in the calculation (“Net
Worth”)) at the time of the Permitted Transfer that is at least equal to the Net
Worth of Tenant immediately before the Permitted Transfer.  Tenant’s notice to
Landlord shall include reasonable information and documentation evidencing the
Permitted Transfer and showing that each of the above conditions has been
satisfied. Any Permitted Transfer shall not be subject to the transfer fee. If
requested by Landlord, Tenant’s successor shall sign and deliver to Landlord a
commercially reasonable form of assumption agreement.  “Affiliate” shall mean an
entity controlled by, controlling or under common control with Tenant.

 

9.2.   EFFECT OF TRANSFER.  No subletting or assignment, even with the consent
of Landlord, shall relieve Tenant, or any successor-in-interest to Tenant
hereunder, of its obligation to pay rent and to perform all its other
obligations under this Lease.  Each assignee, other than Landlord, shall be
deemed to assume all obligations of Tenant under this Lease and shall be liable
jointly and severally with Tenant for the payment of all rent, and for the due
performance of all of Tenant’s obligations, under this Lease.  Such joint and
several liability shall not be discharged or impaired by any subsequent
modification or extension of this Lease.  Consent by Landlord to one or more
transfers shall not operate as a waiver or estoppel to the future enforcement by
Landlord of its rights under this Lease.

 

9.3.   SUBLEASE REQUIREMENTS.  Any sublease, license, concession or other
occupancy agreement entered into by Tenant shall be subordinate and subject to
the provisions of this Lease, and if this Lease is terminated during the term of
any such agreement, Landlord shall have the right to:  (i) treat such agreement
as cancelled and repossess the subject space by any lawful means, or
(ii) require that such transferee attorn to and recognize Landlord as its
landlord (or licensor, as applicable) under such agreement.  Landlord shall not,
by reason of such attornment or the collection of sublease rentals, be deemed
liable to the subtenant for the performance of any of Tenant’s obligations under
the sublease. If Tenant is in Default (hereinafter defined), Landlord is
irrevocably authorized to direct any transferee under any such agreement to make
all payments under such agreement directly to Landlord (which Landlord shall
apply towards Tenant’s obligations under this Lease) until such Default is
cured.

 

8

--------------------------------------------------------------------------------


 

ARTICLE 10.  INSURANCE AND INDEMNITY

 

10.1.   TENANT’S INSURANCE.  Tenant, at its sole cost and expense, shall provide
and maintain in effect the insurance described in Exhibit D.  Evidence of that
insurance must be delivered to Landlord prior to the Commencement Date.

 

10.2.   LANDLORD’S INSURANCE.  Landlord shall provide the following types of
insurance, with or without deductible and in commercially reasonable amounts and
coverages as may be reasonably determined by Landlord, so long as at all times
Landlord covenants to provide insurance consistent with Landlord’s other first
class office buildings and insurance maintained by landlords of other first
class office projects in Orange County, California:  property insurance, subject
to standard exclusions (such as, but not limited to, earthquake and flood
exclusions), covering the Building or Project.  In addition, Landlord may, at
its election, obtain insurance coverages for such other risks as Landlord or its
Mortgagees may from time to time deem appropriate, including earthquake and
commercial general liability coverage.  Landlord shall not be required to carry
insurance of any kind on any tenant improvements or Alterations in the Premises
installed by Tenant or its contractors or otherwise removable by Tenant
(collectively, “Tenant Installations”), or on any trade fixtures, furnishings,
equipment, interior plate glass, signs or items of personal property in the
Premises, and Landlord shall not be obligated to repair or replace any of the
foregoing items should damage occur.  All proceeds of insurance maintained by
Landlord upon the Building and Project shall be the property of Landlord,
whether or not Landlord is obligated to or elects to make any repairs.

 

10.3.   JOINT INDEMNITY.

 

(a)                                 To the fullest extent permitted by law, but
subject to Section 10.5 below, Tenant shall defend, indemnify and hold harmless
Landlord, its agents, lenders, and any and all affiliates of Landlord, from and
against any and all claims, liabilities, costs or expenses arising either before
or after the Commencement Date from Tenant’s use or occupancy of the Premises,
the Building or the Common Areas, or from the conduct of its business, or from
any activity, work, or thing done, permitted or suffered by Tenant or its
agents, employees, subtenants, vendors, contractors, invitees or licensees in or
about the Premises, the Building or the Common Areas, or from any Default in the
performance of any obligation on Tenant’s part to be performed under this Lease,
or from any act or negligence of Tenant or its agents, employees, subtenants,
vendors, contractors, invitees or licensees.  Landlord may, at its option,
require Tenant to assume Landlord’s defense in any action covered by this
Section 10.3(a) through counsel reasonably satisfactory to Landlord. 
Notwithstanding the foregoing, Tenant shall not be obligated to indemnify
Landlord against any liability or expense to the extent such liability or
expense: (i) is ultimately determined to have been caused by the sole negligence
or willful misconduct of Landlord, its agents, contractors or employees, or
(ii) covered by Landlord’s indemnity obligations set forth in
Section 10.3(b) below.

 

(b)                                 To the fullest extent permitted by law, but
subject to Section 10.5 below, Landlord shall defend, indemnify and hold
harmless Tenant, its agents, lenders, and any and all affiliates of Tenant, from
and against any and all claims, liabilities, costs or expenses arising either
before or after the Commencement Date from the active negligence or willful
misconduct of Landlord, its employees, agents or contractors.  Tenant may, at
its option, require Landlord to assume Tenant’s defense in any action covered by
this Section 10.3(b) through counsel reasonably satisfactory to Tenant. 
Notwithstanding the foregoing, Landlord shall not be obligated to indemnify
Tenant against any liability or expense to the extent such liability or expense:
(i) is ultimately determined to have been caused by the sole negligence or
willful misconduct of Tenant, its agents, contractors or employees, or (ii) is
covered by Tenant’s indemnity obligations set forth in Section 10.3(a) above.

 

10.4.   LANDLORD’S NONLIABILITY.  Unless caused by the negligence or intentional
misconduct of Landlord, its agents, employees or contractors but subject to
Section 10.5 below, Landlord shall not be liable to Tenant, its employees,
agents and invitees, and Tenant hereby waives all claims against Landlord, its
employees and agents for loss of or damage to any property, or any injury to any
person, resulting from any condition including, but not limited to, acts or
omissions (criminal or otherwise) of third parties and/or other tenants of the
Project, or their agents, employees or invitees, fire, explosion, falling
plaster, steam, gas, electricity, water or rain which may leak or flow from or
into any part of the Premises or from the breakage, leakage, obstruction or
other defects of the pipes, sprinklers, wires, appliances, plumbing, air
conditioning, electrical works or other fixtures in the Building, whether the
damage or injury results from conditions arising in the Premises or in other
portions of the Building.  It is understood that any such condition may require
the temporary evacuation or closure of all or a portion of the Building.  Should
Tenant elect to receive any service from a concessionaire, licensee or third
party tenant of Landlord, Tenant shall not seek recourse against Landlord for
any breach or liability of that service provider.  Notwithstanding anything to
the contrary contained in this Lease, in no event shall Landlord or Tenant be
liable to the other for loss or interruption of business or income (including
without limitation, consequential damages, lost profits or opportunity costs),
or for interference with light or other similar intangible interests.

 

9

--------------------------------------------------------------------------------


 

10.5.   WAIVER OF SUBROGATION.  Landlord and Tenant each hereby waives all
rights of recovery against the other on account of loss and damage occasioned to
the property of such waiving party to the extent that the waiving party is
entitled to proceeds for such loss and damage under any property insurance
policies carried or otherwise required to be carried by this Lease; provided
however, that the foregoing waiver shall not apply to the extent of Tenant’s
obligation to pay deductibles under any such policies and this Lease.  By this
waiver it is the intent of the parties that neither Landlord nor Tenant shall be
liable to any insurance company (by way of subrogation or otherwise) insuring
the other party for any loss or damage insured against under any property
insurance policies, even though such loss or damage might be occasioned by the
negligence of such party, its agents, employees, contractors or invitees.  The
foregoing waiver by Tenant shall also inure to the benefit of Landlord’s
management agent for the Building.

 

ARTICLE 11.  DAMAGE OR DESTRUCTION

 

11.1.   RESTORATION.

 

(a)           If the Building of which the Premises are a part is damaged as the
result of an event of casualty, then subject to the provisions below, Landlord
shall repair that damage as soon as reasonably possible unless Landlord
reasonably determines that:  (i) the Premises have been materially damaged and
there is less than 1 year of the Term remaining on the date of the casualty;
(ii) any Mortgagee (defined in Section 13.1) requires that the insurance
proceeds be applied to the payment of the mortgage debt; or (iii) proceeds
necessary to pay the full cost of the repair are not available from Landlord’s
insurance, including without limitation earthquake insurance.  Should Landlord
elect not to repair the damage for one of the preceding reasons, Landlord shall
so notify Tenant in the “Casualty Notice” (as defined below), and this Lease
shall terminate as of the date of delivery of that notice.

 

(b)           As soon as reasonably practicable following the casualty event but
not later than 60 days thereafter, Landlord shall notify Tenant in writing
(“Casualty Notice”) of Landlord’s election, if applicable, to terminate this
Lease.  If this Lease is not so terminated, the Casualty Notice shall set forth
the anticipated period for repairing the casualty damage.  If the anticipated
repair period exceeds 270 days and if the damage is so extensive as to
reasonably prevent Tenant’s substantial use and enjoyment of the Premises, then
either party may elect to terminate this Lease by written notice to the other
within 10 days following delivery of the Casualty Notice.

 

(c)           In the event that neither Landlord nor Tenant terminates this
Lease pursuant to Section 11.1(b), Landlord shall repair all material damage to
the Premises or the Building as soon as reasonably possible and this Lease shall
continue in effect for the remainder of the Term.  Upon notice from Landlord,
Tenant shall assign or endorse over to Landlord (or to any party designated by
Landlord) all property insurance proceeds payable to Tenant under Tenant’s
insurance with respect to any Tenant Installations; provided if the estimated
cost to repair such Tenant Installations exceeds the amount of insurance
proceeds received by Landlord from Tenant’s insurance carrier, the excess cost
of such repairs shall be paid by Tenant to Landlord prior to Landlord’s
commencement of repairs.  Within 15 days of demand, Tenant shall also pay
Landlord for any additional excess costs that are determined during the
performance of the repairs to such Tenant Installations.

 

(d)           From and after the 6th business day following the casualty event,
the rental to be paid under this Lease shall be abated in the same proportion
that the Floor Area of the Premises that is rendered unusable by the damage from
time to time bears to the total Floor Area of the Premises.

 

(e)           The provisions of this Section 11.1 shall not be deemed to require
Landlord to repair any Tenant Installations, fixtures and other items that
Tenant is obligated to insure pursuant to Exhibit D or under any other provision
of this Lease.

 

11.2.   LEASE GOVERNS.  Tenant agrees that the provisions of this Lease,
including without limitation Section 11.1, shall govern any damage or
destruction and shall accordingly supersede any contrary statute or rule of law.

 

ARTICLE 12. EMINENT DOMAIN

 

Either party may terminate this Lease if any material part of the Premises and
parking facilities (but only if Landlord is unable to provide alternative
parking to Tenant) is taken or condemned for any public or quasi-public use
under Law, by eminent domain or private purchase in lieu thereof (a “Taking”). 
Landlord shall also have the right to terminate this Lease if there is a Taking
of any portion of the Building or Project which would have a material adverse
effect on Landlord’s ability to profitably operate the remainder of the
Building.  The termination shall be effective as of the effective date of any
order granting possession to, or vesting legal title in, the condemning
authority.  If this Lease is not terminated, Basic Rent and Tenant’s Share of
Operating Expenses shall be appropriately adjusted to account for any reduction
in the square footage of the Building or Premises. All compensation awarded for
a Taking shall be the property of Landlord and the right to receive compensation
or proceeds in connection with a Taking are expressly waived by Tenant;
provided, however, Tenant may file a separate claim for Tenant’s personal
property and Tenant’s reasonable relocation expenses, provided the filing of the
claim does not diminish the amount of Landlord’s award.  If only a part of the
Premises is subject to a Taking and this Lease is not terminated, Landlord, with
reasonable diligence, will restore the remaining portion of the Premises as
nearly as practicable to the condition immediately prior to the Taking.  Tenant
agrees that the provisions of this Lease shall govern any Taking and shall
accordingly supersede any contrary statute or rule of law.

 

10

--------------------------------------------------------------------------------


 

ARTICLE 13.  SUBORDINATION; ESTOPPEL CERTIFICATE

 

13.1.   SUBORDINATION.  Tenant accepts this Lease subject and subordinate to any
mortgage(s), deed(s) of trust, ground lease(s) or other lien(s) now or
subsequently arising upon the Premises, the Building or the Project, and to
renewals, modifications, refinancings and extensions thereof (collectively
referred to as a “Mortgage”); provided that, so long as Tenant is not in Default
under this Lease after the expiration of the applicable cure period, this Lease
shall not be terminated or Tenant’s quiet enjoyment of the Premises disturbed in
the event of termination of any such ground or underlying lease, or the
foreclosure of any such mortgage or deed trust. The party having the benefit of
a Mortgage shall be referred to as a “Mortgagee”. Upon request from a Mortgagee,
Tenant shall execute a commercially reasonable subordination and attornment
agreement in favor of the Mortgagee, provided such agreement provides a
non-disturbance covenant benefiting Tenant.  Alternatively, a Mortgagee shall
have the right at any time to subordinate its Mortgage to this Lease.  Upon
request, Tenant, without charge, shall attorn to any successor to Landlord’s
interest in this Lease in the event of a foreclosure of any mortgage.  Tenant
agrees that any purchaser at a foreclosure sale or lender taking title under a
deed in lieu of foreclosure shall not be responsible for any act or omission of
a prior landlord, shall not be subject to any offsets or defenses Tenant may
have against a prior landlord, and shall not be bound by any rent paid in
advance of the calendar month in which the transfer of title occurred; provided
that the foregoing shall not release the applicable prior landlord from any
liability for those obligations.  Tenant acknowledges that Landlord’s Mortgagees
and their successors-in-interest are intended third party beneficiaries of this
Section 13.1. As of the date hereof, there is no Mortgage encumbering the
Building.

 

13.2.   ESTOPPEL CERTIFICATE.  Tenant shall, within 10 business days after
receipt of a written request from Landlord, execute and deliver a commercially
reasonable estoppel certificate in favor of those parties as are reasonably
requested by Landlord (including a Mortgagee or a prospective purchaser of the
Building or the Project). In no event shall such estoppel certificate increase
any of Tenant’s obligations or decrease any of Tenant’s rights.

 

ARTICLE 14.  DEFAULTS AND REMEDIES

 

14.1.   TENANT’S DEFAULTS.  In addition to any other event of default set forth
in this Lease, the occurrence of any one or more of the following events shall
constitute a “Default” by Tenant:

 

(a)           The failure by Tenant to make any payment of Rent required to be
made by Tenant, as and when due, where the failure continues for a period of 3
days after written notice from Landlord to Tenant.  The term “Rent” as used in
this Lease shall be deemed to mean the Basic Rent and all other sums required to
be paid by Tenant to Landlord pursuant to the terms of this Lease

 

(b)           The assignment, sublease, encumbrance or other Transfer of the
Lease by Tenant, either voluntarily or by operation of law, whether by judgment,
execution, transfer by intestacy or testacy, or other means, without the prior
written consent of Landlord unless otherwise authorized in Article 9 of this
Lease.

 

(c)           The discovery by Landlord that any financial statement provided by
Tenant, or by any affiliate, successor or guarantor of Tenant, was materially
false.

 

(d)           Except where a specific time period is otherwise set forth for
Tenant’s performance in this Lease (in which event the failure to perform by
Tenant within such time period after notice from Landlord shall be a Default),
the failure or inability by Tenant to observe or perform any of the covenants or
provisions of this Lease to be observed or performed by Tenant, other than as
specified in any other subsection of this Section 14.1, where the failure
continues for a period of 30 days after written notice from Landlord to Tenant. 
However, if the nature of the failure is such that more than 30 days are
reasonably required for its cure, then Tenant shall not be deemed to be in
Default if Tenant commences the cure within 30 days, and thereafter diligently
pursues the cure to completion.

 

The notice periods provided herein are in lieu of, and not in addition to, any
notice periods provided by law, and Landlord shall not be required to give any
additional notice under California Code of Civil Procedure Section 1161, or any
successor statute, in order to be entitled to commence an unlawful detainer
proceeding.

 

14.2.   LANDLORD’S REMEDIES.

 

(a)           Upon the occurrence of any Default by Tenant, then in addition to
any other remedies available to Landlord, Landlord may exercise the following
remedies:

 

                                (i)            Landlord may terminate Tenant’s
right to possession of the Premises by any lawful means, in which case this
Lease shall terminate and Tenant shall immediately surrender possession of the
Premises to Landlord.  Such termination shall not affect any accrued obligations
of Tenant under this Lease.  Upon termination, Landlord shall have the right to
reenter the Premises and remove all persons and property.  Landlord shall also
be entitled to recover from Tenant:

 

                                                (1)           The worth at the
time of award of the unpaid Rent which had been earned at the time of
termination;

 

                                                (2)           The worth at the
time of award of the amount by which the unpaid Rent which would have been
earned after termination until the time of award exceeds the amount of such loss
that Tenant proves could have been reasonably avoided;

 

11

--------------------------------------------------------------------------------


 

                                                (3)           The worth at the
time of award of the amount by which the unpaid Rent for the balance of the Term
after the time of award exceeds the amount of such loss that Tenant proves could
be reasonably avoided;

 

                                                (4)           Any other amount
necessary to compensate Landlord for all the detriment proximately caused by
Tenant’s failure to perform its obligations under this Lease or which in the
ordinary course of things would be likely to result from Tenant’s default,
including, but not limited to, the cost of recovering possession of the
Premises, commissions and other expenses of reletting, including necessary
repair, renovation, improvement and alteration of the Premises for a new tenant,
reasonable attorneys’ fees, and any other reasonable costs; and

 

                                                (5)           At Landlord’s
election, all other amounts in addition to or in lieu of the foregoing as may be
permitted by law.  Any sum, other than Basic Rent, shall be computed on the
basis of the average monthly amount accruing during the 24 month period
immediately prior to Default, except that if it becomes necessary to compute
such rental before the 24 month period has occurred, then the computation shall
be on the basis of the average monthly amount during the shorter period.  As
used in subparagraphs (1) and (2) above, the “worth at the time of award” shall
be computed by allowing interest at the rate of 10% per annum.  As used in
subparagraph (3) above, the “worth at the time of award” shall be computed by
discounting the amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award plus 1%.

 

                                (ii)           Landlord may elect not to
terminate Tenant’s right to possession of the Premises, in which event Landlord
may continue to enforce all of its rights and remedies under this Lease,
including the right to collect all rent as it becomes due.  Efforts by the
Landlord to maintain, preserve or relet the Premises, or the appointment of a
receiver to protect the Landlord’s interests under this Lease, shall not
constitute a termination of the Tenant’s right to possession of the Premises. 
In the event that Landlord elects to avail itself of the remedy provided by this
subsection (ii), Landlord shall not unreasonably withhold its consent to an
assignment or subletting of the Premises subject to the reasonable standards for
Landlord’s consent as are contained in this Lease.

 

(b)           The various rights and remedies reserved to Landlord in this Lease
or otherwise shall be cumulative and, except as otherwise provided by California
law, Landlord may pursue any or all of its rights and remedies at the same
time.  No delay or omission of Landlord to exercise any right or remedy shall be
construed as a waiver of the right or remedy or of any breach or Default by
Tenant.  The acceptance by Landlord of rent shall not be a (i) waiver of any
preceding breach or Default by Tenant of any provision of this Lease, other than
the failure of Tenant to pay the particular rent accepted, regardless of
Landlord’s knowledge of the preceding breach or Default at the time of
acceptance of rent, or (ii) a waiver of Landlord’s right to exercise any remedy
available to Landlord by virtue of the breach or Default.  The acceptance of any
payment from a debtor in possession, a trustee, a receiver or any other person
acting on behalf of Tenant or Tenant’s estate shall not waive or cure a Default
under Section 14.1.  No payment by Tenant or receipt by Landlord of a lesser
amount than the rent required by this Lease shall be deemed to be other than a
partial payment on account of the earliest due stipulated rent, nor shall any
endorsement or statement on any check or letter be deemed an accord and
satisfaction and Landlord shall accept the check or payment without prejudice to
Landlord’s right to recover the balance of the rent or pursue any other remedy
available to it.  Tenant hereby waives any right of redemption or relief from
forfeiture under California Code of Civil Procedure Section 1174 or 1179, or
under any successor statute, in the event this Lease is terminated by reason of
any Default by Tenant.  No act or thing done by Landlord or Landlord’s agents
during the Term shall be deemed an acceptance of a surrender of the Premises,
and no agreement to accept a surrender shall be valid unless in writing and
signed by Landlord.  No employee of Landlord or of Landlord’s agents shall have
any power to accept the keys to the Premises prior to the termination of this
Lease, and the delivery of the keys to any employee shall not operate as a
termination of the Lease or a surrender of the Premises.

 

14.3.   LATE PAYMENTS.  Any Rent due under this Lease that is not paid to
Landlord within 5 days of the date when due shall bear interest at the maximum
rate permitted by law from the date due until fully paid.  The payment of
interest shall not cure any Default by Tenant under this Lease.  In addition,
Tenant acknowledges that the late payment by Tenant to Landlord of rent will
cause Landlord to incur costs not contemplated by this Lease, the exact amount
of which will be extremely difficult and impracticable to ascertain.  Those
costs may include, but are not limited to, administrative, processing and
accounting charges, and late charges which may be imposed on Landlord by the
terms of any ground lease, mortgage or trust deed covering the Premises. 
Accordingly, if any rent due from Tenant shall not be received by Landlord or
Landlord’s designee within 5 days after the date due, then Tenant shall pay to
Landlord, in addition to the interest provided above, a late charge for each
delinquent payment equal to the greater of (i) 2% of that delinquent payment or
(ii) $100.00.  Acceptance of a late charge by Landlord shall not constitute a
waiver of Tenant’s Default with respect to the overdue amount, nor shall it
prevent Landlord from exercising any of its other rights and remedies.
Notwithstanding the foregoing, Landlord will not charge a late fee for the first
late payment of each calendar year during the Term.

 

14.4.   RIGHT OF LANDLORD TO PERFORM.  If Tenant is in Default of any of its
obligations under the Lease, Landlord shall have the right to perform such
obligations.  Tenant shall reimburse Landlord for the cost of such performance
upon demand together with an administrative charge equal to 10% of the cost of
the work performed by Landlord.

 

12

--------------------------------------------------------------------------------


 

14.5.   DEFAULT BY LANDLORD.  Landlord shall not be deemed to be in default in
the performance of any obligation under this Lease unless and until it has
failed to perform the obligation within 30 days after written notice by Tenant
to Landlord specifying in reasonable detail the nature and extent of the
failure; provided, however, that if the nature of Landlord’s obligation is such
that more than 30 days are required for its performance, then Landlord shall not
be deemed to be in default if it commences performance within the 30 day period
and thereafter diligently pursues the cure to completion.

 

14.6.   EXPENSES AND LEGAL FEES.  Should either Landlord or Tenant bring any
action in connection with this Lease, the prevailing party shall be entitled to
recover as a part of the action its reasonable attorneys’ fees, and all other
reasonable costs.  The prevailing party for the purpose of this paragraph shall
be determined by the trier of the facts.

 

14.7.   WAIVER OF JURY TRIAL/JUDICIAL REFERENCE.

 

(a)           LANDLORD AND TENANT EACH ACKNOWLEDGES THAT IT IS AWARE OF AND HAS
HAD THE ADVICE OF COUNSEL OF ITS CHOICE WITH RESPECT TO ITS RIGHT TO TRIAL BY
JURY, AND EACH PARTY DOES HEREBY EXPRESSLY AND KNOWINGLY WAIVE AND RELEASE ALL
SUCH RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT
BY EITHER PARTY HERETO AGAINST THE OTHER (AND/OR AGAINST ITS OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, OR SUBSIDIARY OR AFFILIATED ENTITIES) ON ANY
MATTERS WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS LEASE,
TENANT’S USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM OF INJURY OR DAMAGE.

 

(b)           Should a dispute arise between the parties regarding any matter
described above, then except with respect to actions for unlawful or forcible
detainer either party may cause the dispute to be submitted to either
Jams/Endispute (“Jams”) or the american arbitration association (“AAA”), or
their successors, in the county in which the building is situated for binding
arbitration before a single arbitrator.  however, each party reserves the right
to seek a provisional remedy by judicial action.  No arbitration election by
either party pursuant to this subsection shall be effective if made later than
thirty (30) days following service of a judicial summons and complaint by or
upon such party concerning the dispute.  The arbitration election shall
designate whether the arbitration will be conducted with Jams or AAA.  The
arbitration shall be conducted in accordance with the rules of practice and
procedure of jams or the commercial arbitration rules of the AAA, as applicable,
and otherwise pursuant to the California Arbitration Act (Code of Civil
Procedure sections 1280 et seq.).  notwithstanding the foregoing, the arbitrator
is specifically directed to limit discovery to that which is essential to the
effective prosecution or defense of the action. The arbitrator shall, to the
extent applicable, follow the substantive law of California and shall render a
reasoned written decision within twenty days following the hearing.  The
arbitrator shall apportion the costs of the arbitration, together with the
attorneys’ fees of the parties, in the manner deemed equitable by the
arbitrator, it being the intention of the parties that the prevailing party
ordinarily be entitled to recover its reasonable costs and fees.  Judgment upon
any award rendered by the arbitrator may be entered by any court having
jurisdiction.

 

14.8   SATISFACTION OF JUDGMENT.

 

(a) The obligations of Landlord do not constitute the personal obligations of
the individual partners, trustees, directors, officers, members or shareholders
of Landlord or its constituent partners or members. Should Tenant recover a
money judgment against Landlord, such judgment shall be satisfied only from the
interest of Landlord in the Project and out of the rent or other income from
such property receivable by Landlord, and no action for any deficiency may be
sought or obtained by Tenant.

 

(b) The obligations of Tenant do not constitute the personal obligations of the
individual partners, trustees, directors, officers, members or shareholders of
Tenant, its parent company or their constituent partners or members.

 

ARTICLE 15.  END OF TERM

 

15.1.   HOLDING OVER.  If Tenant holds over for any period after the Expiration
Date (or earlier termination of the Term) without the prior written consent of
Landlord, such tenancy shall constitute a tenancy at sufferance only and a
Default by Tenant; such holding over with the prior written consent of Landlord
shall constitute a month-to-month tenancy commencing on the 1st day following
the termination of this Lease and terminating 30 days following delivery of
written notice of termination by either Landlord or Tenant to the other.  In
either of such events, possession shall be subject to all of the terms of this
Lease, except that the monthly rental for the holdover shall be 150% of the
total monthly rental for the month immediately preceding the date of
termination.  The acceptance by Landlord of monthly hold-over rental in a lesser
amount shall not constitute a waiver of Landlord’s right to recover the full
amount due unless otherwise agreed in writing by Landlord.  If Tenant fails to
surrender the Premises upon the expiration of this Lease despite demand to do so
by Landlord, Tenant shall indemnify and hold Landlord harmless from all loss or
liability, including without limitation, any claims made by any succeeding
tenant relating to such failure to surrender.  The foregoing provisions of this
Section 15.1 are in addition to and do not affect Landlord’s right of re-entry
or any other rights of Landlord under this Lease or at law.

 

13

--------------------------------------------------------------------------------


 

15.2.   SURRENDER OF PREMISES; REMOVAL OF PROPERTY.  Upon the Expiration Date or
upon any earlier termination of this Lease, Tenant shall quit and surrender
possession of the Premises to Landlord in as good order, condition and repair as
when received or as hereafter may be improved by Landlord or Tenant, reasonable
wear and tear and repairs which are Landlord’s obligation excepted, and shall
remove or fund to Landlord the cost of removing all voice and/or data
transmission cabling installed by or for Tenant and Required Removables,
together with all personal property and debris, and shall perform all work
required under Section 7.3 of this Lease.  If Tenant shall fail to comply with
the provisions of this Section 15.2, Landlord may effect the removal and/or make
any repairs, and the cost to Landlord shall be additional rent payable by Tenant
upon demand.

 

ARTICLE 16.  PAYMENTS AND NOTICES

 

All sums payable by Tenant to Landlord shall be paid, without deduction or
offset, in lawful money of the United States to Landlord at its address set
forth in Item 12 of the Basic Lease Provisions, or at any other place as
Landlord may designate in writing.  Unless this Lease expressly provides
otherwise, as for example in the payment of rent pursuant to Section 4.1, all
payments shall be due and payable within 5 days after demand.  All payments
requiring proration shall be prorated on the basis of the number of days in the
pertinent calendar month or year, as applicable.  Any notice, election, demand,
consent, approval or other communication to be given or other document to be
delivered by either party to the other may be delivered to the other party, at
the address set forth in Item 12 of the Basic Lease Provisions, by personal
service, or by any courier or “overnight” express mailing service.  Either party
may, by written notice to the other, served in the manner provided in this
Article, designate a different address.  The refusal to accept delivery of a
notice, or the inability to deliver the notice (whether due to a change of
address for which notice was not duly given or other good reason), shall be
deemed delivery and receipt of the notice as of the date of attempted delivery. 
If more than one person or entity is named as Tenant under this Lease, service
of any notice upon any one of them shall be deemed as service upon all of them.

 

ARTICLE 17.  RULES AND REGULATIONS

 

Tenant agrees to comply with the Rules and Regulations attached as Exhibit E,
and any reasonable and nondiscriminatory amendments, modifications and/or
additions as may be adopted and published by written notice to tenants by
Landlord for the safety, care, security, good order, or cleanliness of the
Premises, Building, Project and/or Common Areas.  Landlord shall not be liable
to Tenant for any violation of the Rules and Regulations or the breach of any
covenant or condition in any lease or any other act or conduct by any other
tenant, and the same shall not constitute a constructive eviction hereunder. 
One or more waivers by Landlord of any breach of the Rules and Regulations by
Tenant or by any other tenant(s) shall not be a waiver of any subsequent breach
of that rule or any other.  Tenant’s failure to keep and observe the Rules and
Regulations after written notice of the same from Landlord shall constitute a
default under this Lease.  In the case of any conflict between the Rules and
Regulations and this Lease, this Lease shall be controlling. All Rules and
Regulation shall be uniformly enforced on a non-discriminatory basis amongst all
tenants at the Building or Project.

 

ARTICLE 18.  BROKER’S COMMISSION

 

The parties recognize as the broker(s) who negotiated this Lease the firm(s)
whose name(s) is (are) stated in Item 10 of the Basic Lease Provisions, and
agree that Landlord alone shall be responsible for the payment of brokerage
commissions to those broker(s).  It is understood that Landlord’s Broker
represents only Landlord in this transaction and Tenant’s Broker (if any)
represents only Tenant.  Each party warrants that it has had no dealings with
any other real estate broker or agent in connection with the negotiation of this
Lease, and agrees to indemnify and hold the other party harmless from any cost,
expense or liability (including reasonable attorneys’ fees) for any
compensation, commissions or charges claimed by any other real estate broker or
agent employed or claiming to represent or to have been employed by the
indemnifying party in connection with the negotiation of this Lease.  The
foregoing agreement shall survive the termination of this Lease.

 

Notwithstanding the foregoing, in the event Tenant recognizes Broker as its
exclusive broker relating to the Right to Extend or Right of First Offer set
forth in Sections 3 and 4, respectively, of Exhibit G, Landlord shall pay Broker
a commission in accordance with a separate agreement between Landlord and
Broker.

 

ARTICLE 19.  TRANSFER OF LANDLORD’S INTEREST

 

In the event of any transfer of Landlord’s interest in the Premises, the
transferor shall be automatically relieved of all obligations on the part of
Landlord accruing under this Lease from and after the date of the transfer,
provided that Tenant is duly notified of the transfer.  Any funds held by the
transferor in which Tenant has an interest, including without limitation, the
Security Deposit, shall be turned over, subject to that interest, to the
transferee.  It is intended that the covenants and obligations contained in this
Lease on the part of Landlord shall, subject to the foregoing, be binding on
Landlord, its successors and assigns, only during and in respect to their
respective successive periods of ownership.

 

ARTICLE 20.  INTERPRETATION

 

20.1.   NUMBER.  Whenever the context of this Lease requires, the words
“Landlord” and “Tenant” shall include the plural as well as the singular.

 

20.2.   HEADINGS.  The captions and headings of the articles and sections of
this Lease are for convenience only, are not a part of this Lease and shall have
no effect upon its construction or interpretation.

 

14

--------------------------------------------------------------------------------


 

20.3.   JOINT AND SEVERAL LIABILITY.  If more than one person or entity is named
as Tenant, the obligations imposed upon each shall be joint and several and the
act of or notice from, or notice or refund to, or the signature of, any one or
more of them shall be binding on all of them with respect to the tenancy of this
Lease, including, but not limited to, any renewal, extension, termination or
modification of this Lease.

 

20.4.   SUCCESSORS.  Subject to Sections 13.1 and 22.3 and to Articles 9 and 19
of this Lease, all rights and liabilities given to or imposed upon Landlord and
Tenant shall extend to and bind their respective heirs, executors,
administrators, successors and assigns.  Nothing contained in this Section 20.4
is intended, or shall be construed, to grant to any person other than Landlord
and Tenant and their successors and assigns any rights or remedies under this
Lease.

 

20.5.   TIME OF ESSENCE.  Time is of the essence with respect to the performance
of every provision of this Lease in which time of performance is a factor.

 

20.6.   CONTROLLING LAW/VENUE.  This Lease shall be governed by and interpreted
in accordance with the laws of the State of California.  Should any litigation
be commenced between the parties in connection with this Lease, such action
shall be prosecuted in the applicable State Court of California in the county in
which the Building is located.

 

20.7.   SEVERABILITY.  If any term or provision of this Lease, the deletion of
which would not adversely affect the receipt of any material benefit by either
party or the deletion of which is consented to by the party adversely affected,
shall be held invalid or unenforceable to any extent, the remainder of this
Lease shall not be affected and each term and provision of this Lease shall be
valid and enforceable to the fullest extent permitted by law.

 

20.8.   WAIVER.  One or more waivers by Landlord or Tenant of any breach of any
term, covenant or condition contained in this Lease shall not be a waiver of any
subsequent breach of the same or any other term, covenant or condition.  Consent
to any act by one of the parties shall not be deemed to render unnecessary the
obtaining of that party’s consent to any subsequent act.  No breach of this
Lease shall be deemed to have been waived unless the waiver is in a writing
signed by the waiving party.

 

20.9.   INABILITY TO PERFORM.  In the event that either party shall be delayed
or hindered in or prevented from the performance of any work or in performing
any act required under this Lease by reason of any cause beyond the reasonable
control of that party, then the performance of the work or the doing of the act
shall be excused for the period of the delay and the time for performance shall
be extended for a period equivalent to the period of the delay.  The provisions
of this Section 20.9 shall not operate to excuse Tenant from the prompt payment
of Rent.

 

20.10.   ENTIRE AGREEMENT.  This Lease and its exhibits and other attachments
cover in full each and every agreement of every kind between the parties
concerning the Premises, the Building, and the Project, and all preliminary
negotiations, oral agreements, understandings and/or practices, except those
contained in this Lease, are superseded and of no further effect.  Each of
Tenant and Landlord waives its rights to rely on any representations or promises
made by the other Party or others which are not contained in this Lease.  No
verbal agreement or implied covenant shall be held to modify the provisions of
this Lease, any statute, law, or custom to the contrary notwithstanding.

 

20.11.   QUIET ENJOYMENT.  Upon the observance and performance of all the
covenants, terms and conditions on Tenant’s part to be observed and performed,
and subject to the other provisions of this Lease, Tenant shall have the right
of quiet enjoyment and use of the Premises for the Term without hindrance or
interruption by Landlord or any other person claiming by or through Landlord,
including, without limitation, a Mortgagee or other successor-in-interest to
Landlord’s interest herein.

 

20.12.   SURVIVAL.  All covenants of Landlord or Tenant which reasonably would
be intended to survive the expiration or sooner termination of this Lease,
including without limitation any warranty or indemnity hereunder, shall so
survive and continue to be binding upon and inure to the benefit of the
respective parties and their successors and assigns.

 

ARTICLE 21.  EXECUTION AND RECORDING

 

21.1.   COUNTERPARTS.  This Lease may be executed in one or more counterparts,
each of which shall constitute an original and all of which shall be one and the
same agreement.

 

21.2.   CORPORATE AND PARTNERSHIP AUTHORITY.  If Tenant is a corporation,
limited liability company or partnership, each individual executing this Lease
on behalf of the entity represents and warrants that he is duly authorized to
execute and deliver this Lease and that this Lease is binding upon the
corporation, limited liability company or partnership in accordance with its
terms.  Tenant shall, at Landlord’s request, deliver an appropriate certificate
authorizing or evidencing the execution of this Lease.

 

21.3.   EXECUTION OF LEASE; NO OPTION OR OFFER.  The submission of this Lease to
Tenant shall be for examination purposes only, and shall not constitute an offer
to or option for Tenant to lease the Premises.  Execution of this Lease by
Tenant and its return to Landlord shall not be binding upon Landlord,
notwithstanding any time interval, until Landlord has in fact executed and
delivered this Lease to Tenant, it being intended that this Lease shall only
become effective upon execution by Landlord and delivery of a fully executed
counterpart to Tenant.

 

15

--------------------------------------------------------------------------------


 

21.4.   RECORDING.  Tenant shall not record this Lease without the prior written
consent of Landlord.  Tenant, upon the request of Landlord, shall execute and
acknowledge a “short form” memorandum of this Lease for recording purposes.

 

21.5.   AMENDMENTS.  No amendment or mutual termination of this Lease shall be
effective unless in writing signed by authorized signatories of Tenant and
Landlord, or by their respective successors in interest.  No actions, policies,
oral or informal arrangements, business dealings or other course of conduct by
or between the parties shall be deemed to modify this Lease in any respect.

 

ARTICLE 22.  MISCELLANEOUS

 

22.1.   NONDISCLOSURE OF LEASE TERMS.  Tenant acknowledges that the content of
this Lease and any related documents are confidential information.  Except to
the extent disclosure is required by law, Tenant shall keep such confidential
information strictly confidential and shall not disclose such confidential
information to any person or entity other than Tenant’s financial, legal and
space-planning consultants, provided, however, that Tenant may disclose the
terms to prospective subtenants or assignees under this Lease or pursuant to
legal requirement.

 

22.2.   TENANT’S FINANCIAL STATEMENTS.  The application, financial statements
and tax returns, if any, submitted and certified to by Tenant as an accurate
representation of its financial condition have been prepared, certified and
submitted to Landlord as an inducement and consideration to Landlord to enter
into this Lease.  Tenant shall during the Term (but no more than once per
calendar year and only if Tenant is in monetary Default) furnish Landlord with
current annual financial statements accurately reflecting Tenant’s financial
condition upon written request from Landlord within 10 business days following
Landlord’s request; provided, however, that Landlord agrees to accept in
satisfaction of this paragraph the financial statements of Tenant’s parent,
Clean Energy Fuels Corp., for so long as Tenant is consolidated with Clean
Energy Fuels Corp. for financial statement purposes.

 

22.3.   MORTGAGEE PROTECTION.  No act or failure to act on the part of Landlord
which would otherwise entitle Tenant to be relieved of its obligations hereunder
or to terminate this Lease shall result in such a release or termination unless
(a) Tenant has given notice by registered or certified mail to any Mortgagee of
a Mortgage covering the Building whose address has been furnished to Tenant and
(b) such Mortgagee is afforded a reasonable opportunity to cure the default by
Landlord in accordance with the timeframes set forth in the Lease, including, if
necessary to effect the cure, time to obtain possession of the Building by power
of sale or judicial foreclosure provided that such foreclosure remedy is
diligently pursued.  Tenant shall comply with any written directions by any
Mortgagee to pay Rent due hereunder directly to such Mortgagee without
determining whether a default exists under such Mortgagee’s Mortgage.

 

22.4.   SDN LIST.  Tenant hereby represents and warrants that neither Tenant nor
any officer, or director of Tenant (collectively, “Tenant Parties”) is listed as
a Specially Designated National and Blocked Person (“SDN”) on the list of such
persons and entities issued by the U.S. Treasury Office of Foreign Assets
Control (“OFAC”).  In the event Tenant or any Tenant Party is or becomes listed
as an SDN, Tenant shall be deemed in breach of this Lease and Landlord shall
have the right to terminate this Lease immediately upon written notice to
Tenant.

 

LANDLORD:

 

TENANT:

 

 

 

THE IRVINE COMPANY LLC

 

CLEAN ENERGY

a Delaware limited liability company

 

a  California corporation

 

 

 

 

 

 

By

/s/ Douglas G. Holte

 

By

/s/ Andrew J. Littlefair

 

Douglas G. Holte

 

Printed Name

Andrew J. Littlefair

 

President

 

Title

President & CEO

 

Office Properties

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Steven M. Case

 

 

 

 

Steven M. Case

 

By

/s/ Mitchell W. Pratt

 

Executive Vice President

 

Printed Name

Mitchell W. Pratt

 

Office Properties

 

Title

COO & Corporate Secretary

 

16

--------------------------------------------------------------------------------


 

EXHIBIT A

 

DESCRIPTION OF PREMISES

 

4675 MacArthur Court

 

3rd Floor

 

GRAPHIC [g82981kk03i001.jpg]

 

1

--------------------------------------------------------------------------------


 

4675 MacArthur Court

 

8th Floor

 

GRAPHIC [g82981kk03i002.jpg]

 

2

--------------------------------------------------------------------------------


 

4675 MacArthur Court

 

12th Floor

 

[g82981kk03i003.jpg]

 

3

--------------------------------------------------------------------------------


 

4695 MacArthur Court

 

7th Floor

 

GRAPHIC [g82981kk05i001.jpg]

 

4

--------------------------------------------------------------------------------


 

EXHIBIT B

 

OPERATING EXPENSES AND TAXES

(Base Year)

 

(a)           Tenant shall pay Landlord, as additional rent, for Tenant’s Share
of the amount, if any, by which “Project Costs” (defined below) for each Expense
Recovery Period during the Term exceed Project Costs for the Project Cost Base
and the amount, if any, by which “Property Taxes” (defined below) for each
Expense Recovery Period during the Term exceed Property Taxes for the Property
Tax Base.  Property Taxes and Project Costs are mutually exclusive and may be
billed separately or in combination as determined by Landlord.  “Tenant’s Share”
shall mean that portion of any Operating Expenses determined by multiplying the
cost of such item by a fraction, the numerator of which is the Floor Area and
the denominator of which is the total rentable square footage, as determined
from time to time by Landlord, of (i) the Floor Area of the Building as defined
in Item 8 of the Basic Lease Provisions, for expenses determined by Landlord to
benefit or relate substantially to the Building rather than the entire Project,
or (ii) all or some of the buildings in the Project, for expenses determined by
Landlord to benefit or relate substantially to all or some of the buildings in
the Project rather than any specific building. Tenant acknowledges Landlord’s
rights to make changes or additions to the Building and/or Project from time to
time pursuant to Section 6.4 of the Lease, in which event the total rentable
square footage within the Building and/or Project may be adjusted with written
notice to Tenant.  For convenience of reference, Property Taxes and Project
Costs may sometimes be collectively referred to as “Operating Expenses.”
Notwithstanding the foregoing, Tenant shall not be obligated to pay Tenant’s
Share of Operating Expense excess for the 12 month period commencing as of the
Commencement Date.

 

(b)           Commencing prior to the start of the first full “Expense Recovery
Period” of the Lease (as defined in Item 7 of the Basic Lease Provisions)
following the Base Year, and prior to the start of each full or partial Expense
Recovery Period thereafter, Landlord shall give Tenant a written estimate of the
amount of Tenant’s Share of Project Costs and Property Taxes for the Expense
Recovery Period or portion thereof.  Tenant shall pay the estimated amounts to
Landlord in equal monthly installments, in advance, with Basic Rent.  Landlord
may from time to time change the Expense Recovery Period to reflect a calendar
year or a new fiscal year of Landlord, as applicable, in which event Tenant’s
share of Operating Expenses shall be equitably prorated for any partial year.
From time to time during an Expense Recovery Period, Landlord may revise the
estimate based on increases in any of the Operating Expenses.

 

(c)           Within 120 days after the end of each Expense Recovery Period,
Landlord shall furnish to Tenant a statement setting forth the actual or
prorated Property Taxes and Project Costs attributable to that period, and the
parties shall within 30 days thereafter make any payment or allowance necessary
to adjust Tenant’s estimated payments, if any, to Tenant’s actual Tenant’s Share
as shown by the annual statement.  If actual Property Taxes or Project Costs
allocable to Tenant during any Expense Recovery Period are less than the
Property Tax Base or the Project Cost Base, respectively, Landlord shall not be
required to pay that differential to Tenant, although Landlord shall refund
within 30 days any applicable estimated payments collected from Tenant.  Should
Tenant fail to object in writing to Landlord’s determination of actual Operating
Expenses within 180 days following delivery of Landlord’s expense statement,
Landlord’s determination of actual Operating Expenses for the applicable Expense
Recovery Period shall be conclusive and binding on Tenant.

 

(d)           Even though the Lease has terminated and the Tenant has vacated
the Premises, when the final determination is made of Tenant’s share of Property
Taxes and Project Costs for the Expense Recovery Period in which the Lease
terminates, Tenant shall within 30 days notice pay the entire increase due over
the estimated expenses paid; conversely, any overpayment made in the event
expenses decrease shall be rebated by Landlord to Tenant within 30 days.

 

(e)           The term “Project Costs” shall include all charges and expenses
pertaining to the operation, management, maintenance and repair of the Building
and the Project, together with all appurtenant Common Areas (as defined in
Section 6.2), and shall include the following charges by way of illustration but
not limitation:  water and sewer charges; insurance premiums and deductibles
and/or reasonable premium equivalents and deductible equivalents should Landlord
elect to self-insure any risk that Landlord is authorized to insure hereunder;
license, permit, and inspection fees; heat; light; power; janitorial services;
the cost of equipping, staffing and operating an on-site and/or off-site
management office for the Building and Project; all labor and labor-related
costs for personnel applicable to the Building and Project, including both
Landlord’s personnel and outside personnel; a commercially reasonable Landlord
overhead/management fee; reasonable fees for consulting services; access
control/security costs, inclusive of the reasonable cost of improvements made to
enhance access control systems and procedures; repairs; air conditioning;
supplies; materials; equipment; tools; tenant services; programs instituted to
comply with transportation management requirements; any expense incurred
pursuant to Sections 6.1, 6.2, 7.2, and 10.2 and Exhibits C and F below; costs
incurred (capital or otherwise) on a regular recurring basis every 3 or more
years for normal maintenance projects (e.g., parking lot slurry coat or
replacement of lobby, corridor and elevator cab carpets and coverings); and the
amortized cost of capital improvements (as distinguished from replacement parts
or components installed in the ordinary course of business) which are intended
to reduce other operating costs or increases thereof, or upgrade Building and/or
Project security, or which are required to bring the Building and/or Project
into compliance with applicable laws and building codes enacted after the
Commencement Date.  Landlord shall amortize the cost of capital improvements on
a straight-line basis over the lesser of the Payback Period (as defined

 

5

--------------------------------------------------------------------------------


 

below) or the useful life of the capital improvement as reasonably determined by
Landlord.  Any amortized Project Costs item may include, at Landlord’s option,
an actual or imputed interest rate that Landlord would reasonably be required to
pay to finance the cost of the item, applied on the unamortized balance. 
“Payback Period” shall mean the reasonably estimated period of time that it
takes for the cost savings, if any, resulting from a capital improvement item to
equal the total cost of the capital improvement.  It is understood that Project
Costs shall include competitive charges for direct services provided by any
subsidiary or division of Landlord.  If any Project Costs are applicable to one
or more buildings or properties in addition to the Building, then that cost
shall be equitably prorated and apportioned among the Building and such other
buildings or properties.  The term “Property Taxes” as used herein shall include
the following:  (i) all real estate taxes or personal property taxes, as such
property taxes may be increased from time to time due to a reassessment or
otherwise; and (ii) other taxes, charges and assessments which are levied with
respect to this Lease or to the Building and/or the Project, and any
improvements, fixtures and equipment and other property of Landlord located in
the Building and/or the Project, except that general net income and franchise
taxes imposed against Landlord shall be excluded; and (iii) any tax, surcharge
or assessment which shall be levied in addition to or in lieu of real estate or
personal property taxes; and (iv) costs and expenses incurred in contesting the
amount or validity of any Property Tax by appropriate proceedings.  A copy of
Landlord’s unaudited statement of expenses shall be made available to Tenant
upon request.  The Project Costs, inclusive of those for the Base Year, shall be
extrapolated by Landlord to reflect at least 95% occupancy of the rentable area
of the Building.

 

Notwithstanding anything to the contrary contained herein, if there is an
increase in Property Taxes as a result of any change in ownership of the
Building during the initial 48 month Lease Term, then for the remainder of such
48 month period, Tenant’s share of Property Taxes shall in no event exceed the
maximum that might otherwise have been allocated to Tenant pursuant to the
then-current provisions of Proposition 13 (as codified in the California Revenue
and Taxation Code) based on the assumptions that (A) the change of ownership had
not occurred and (B) the maximum assessment permissible had been imposed by the
taxing authority.

 

(f)        Notwithstanding the foregoing, Operating Expenses shall exclude the
following:

 

(1)       Any ground lease rental;

 

(2)       Costs incurred by Landlord with respect to goods and services
(including utilities sold and supplied to tenants and occupants of the Building)
to the extent that Landlord is reimbursed for such costs other than through the
Operating Expense pass-through provisions of such tenants’ lease;

 

(3)       Costs incurred by Landlord for repairs, replacements and/or
restoration to or of the Building to the extent that Landlord is reimbursed by
insurance or condemnation proceeds or by tenants (other than through Operating
Expense pass-throughs), warrantors or other third persons;

 

(4)       Costs, including permit, license and inspection costs, incurred with
respect to the installation of tenant improvements made for other tenants in the
Building or incurred in renovating or otherwise improving, decorating, painting
or redecorating vacant space for tenants or other occupants of the Building;

 

(5)       Costs arising from Landlord’s charitable or political contributions;

 

(6)       Attorneys’ fees and other costs and expenses incurred in connection
with negotiations or disputes with present or prospective tenants or other
occupants of the Building, except those attorneys’ fees and other costs and
expenses incurred in connection with negotiations, disputes or claims relating
to items of Operating Expenses, enforcement of rules and regulations of the
Building and such other matters relating to the maintenance of standards
required of Landlord under this Lease;

 

(7)       Capital expenditures as determined in accordance with generally
accepted accounting principles, consistently applied, and as generally practiced
in the real estate industry (“GAAP”), except as otherwise provided above;

 

(8)       Brokers commissions, finders’ fees, attorneys’ fees, entertainment and
travel expenses and other costs incurred by Landlord in leasing or attempting to
lease space in the Building;

 

(9)       Expenses in connection with services or other benefits which are not
offered to Tenant or for which Tenant is charged for directly but which are
provided to another tenant or occupant of the Building;

 

(10)     Costs incurred by Landlord due to the violation by Landlord of any law,
code, regulation, or ordinance and penalties for late payment of any Project
Costs by Landlord, including, without limitation, with respect to Property
Taxes, equipment leases, etc;

 

(11)     Overhead and profit increments paid to subsidiaries or affiliates of
Landlord for services provided to the Building to the extent the same exceeds
the costs that would generally be charged for such services if rendered on a
competitive basis (based upon a standard of similar office buildings in the
general market area of the Premises) by unaffiliated third parties capable of
providing such service;

 

6

--------------------------------------------------------------------------------


 

(12)     Interest on debt or amortization on any mortgage or mortgages
encumbering the Building;

 

(13)     Landlord’s general corporate overhead, except as it relates to the
specific management, operation, repair, replacement and maintenance of the
Building or Project;

 

(14)     Costs of installing the initial landscaping and the initial sculpture,
paintings and objects of art for the Building and Project;

 

(15)     Advertising expenditures;

 

(16)     Any bad debt loss, rent loss, or reserves for bad debts or rent loss;

 

(17)     Costs associated with the operation of the business of the partnership
or entity which constitutes the Landlord, as the same are distinguished from the
costs of the operation, management, repair, replacement and maintenance of the
Project, including partnership accounting and legal matters, costs of defending
any lawsuits with any mortgagee (except as the actions of Tenant may be in
issue), costs of selling, syndicating, financing, mortgaging or hypothecating
any of Landlord’s interest in the Project, and costs incurred in connection with
any disputes between Landlord and its employees, between Landlord and Project
management, or between Landlord and other tenants or occupants;

 

(18)     The wages and benefits of any employee who does not devote
substantially all of his or her employed time to the Project unless such wages
and benefits are prorated to reflect time spent on operating and managing the
Project vis-à-vis time spent on matters unrelated to operating and managing the
Project; provided that in no event shall Project Costs include wages and/or
benefits attributable to personnel above the level of portfolio property manager
or chief engineer;

 

(19)     Costs incurred by Landlord for improvements or replacements (including
structural additions), repairs, equipment and tools which are of a “capital”
nature and/or which are considered “capital” improvements or replacements under
GAAP, except to the extent included in Project Costs pursuant to the definition
above or by other express terms of this Lease; and

 

(20)     Legal fees and costs, settlements, judgments or awards paid or incurred
because of disputes between Landlord and other tenants or prospective occupants
or prospective tenants/occupants or providers of goods and services to the
Project.

 

(g)       Provided Tenant is not then in Default hereunder, Tenant shall have
the right to cause a certified public accountant, engaged on a non-contingency
fee basis, to audit Operating Expenses by inspecting Landlord’s general ledger
of expenses not more than once during any Expense Recovery Period. However, to
the extent that insurance premiums or any other component of Operating Expenses
is determined by Landlord on the basis of an internal allocation of costs
utilizing information Landlord in good faith deems proprietary, such expense
component shall not be subject to audit so long as it does not exceed the amount
per square foot typically imposed by landlords of other first class office
projects in Orange County, California.  Tenant shall give notice to Landlord of
Tenant’s intent to audit within sixty (60) days after Tenant’s receipt of
Landlord’s expense statement which sets forth Landlord’s actual Operating
Expenses.  Such audit shall be conducted at a mutually agreeable time during
normal business hours at the office of Landlord or its management agent where
such accounts are maintained. If Tenant’s audit determines that actual Operating
Expenses have been overstated by more than five percent (5%), then subject to
Landlord’s right to review and/or contest the audit results, Landlord shall
reimburse Tenant for the reasonable out-of-pocket costs of such audit.  Tenant’s
rent shall be appropriately adjusted to reflect any overstatement in Operating
Expenses. In addition, if any component of Operating Expenses is determined to
be either inappropriate or excessive during an Expense Recovery Period, and if
the Project Cost Base or Property Tax Base also included such component, then
the appropriate Base shall concurrently be adjusted if and to the extent
appropriate. All of the information obtained by Tenant and/or its auditor in
connection with such audit, as well as any compromise, settlement, or adjustment
reached between Landlord and Tenant as a result thereof, shall be held in strict
confidence and, except as may be required pursuant to litigation, shall not be
disclosed to any third party, directly or indirectly, by Tenant or its auditor
or any of their officers, agents or employees.  Landlord may require Tenant’s
auditor to execute a separate confidentiality agreement affirming the foregoing
as a condition precedent to any audit.  In the event of a violation of this
confidentiality covenant in connection with any audit, then in addition to any
other legal or equitable remedy available to Landlord, Tenant shall forfeit its
right to any reconciliation or cost reimbursement payment from Landlord due to
said audit (and any such payment theretofore made by Landlord shall be promptly
returned by Tenant), and Tenant shall have no further audit rights under this
Lease.  Notwithstanding the foregoing, Tenant shall have no right of audit with
respect to any Expense Recovery Period unless the total Operating Expenses per
square foot for such Expense Recovery Period, as set forth in Landlord’s annual
expense reconciliation, exceed the total Operating Expenses per square foot
during the Base Year, as increased by the percentage change in the United States
Department of Labor, Bureau of Labor Statistics, Consumer Price Index for all
Urban Consumers, Los Angeles - Riverside - Orange County Area Average, all items
(1982-84 = 100) (the “Index”), which change in the Index shall be measured by
comparing the Index published for January of the Base Year with the Index
published for January of the applicable Expense Recovery Period.

 

7

--------------------------------------------------------------------------------


 

EXHIBIT C

 

UTILITIES AND SERVICES

 

The following standards for utilities and services shall be in effect at the
Building.  Landlord reserves the right to adopt nondiscriminatory modifications
and additions to these standards that are consistent with other Class A
buildings in the vicinity, as long as said modifications do not (i) add
additional costs to Tenant’s occupancy, or (ii) create an undue burden on
Tenant’s occupancy of the Building.  In the case of any conflict between these
standards and the Lease, the Lease shall be controlling.  Subject to all of the
provisions of the Lease, the following shall apply:

 

1.         Landlord shall make available to the Premises during the hours of
8:00 a.m. to 6:00 p.m., Monday through Friday, and upon request, from 9:00 a.m.
to 1:00 p.m. on Saturdays (“Building Hours”), generally recognized national
holidays excepted, reasonable HVAC services.  Subject to the provisions set
forth below, Landlord shall also furnish the Building with elevator service (if
applicable), reasonable amounts of electric current for normal lighting for the
Project and for the operation of office equipment consistent in type and
quantity with that utilized by typical office tenants of the Building and
Project, and water for lavatory purposes.  Tenant will not, without the prior
written consent of Landlord, connect any apparatus, machine or device with water
pipes or electric current (except through existing electrical outlets in the
Premises) for the purpose of using electric current or water that has an adverse
affect on the Building System.

 

2.         Upon written request from Tenant delivered to Landlord at least 24
hours prior to the period for which service is requested, but during normal
business hours, Landlord will provide any of the foregoing building services to
Tenant at such times when such services are not otherwise available.  Tenant
agrees to pay Landlord for those after-hour services at rates that Landlord may
establish from time to time. During the initial Term of this Lease, Landlord’s
charge for after hours HVAC is $75.00 per hour, per floor, which shall be fixed
and not subject to increase of any kind during the initial Lease Term. If Tenant
requires electric current in excess of that which Landlord is obligated to
furnish under this Exhibit C, Tenant shall first obtain the consent of Landlord,
and Landlord may cause an electric current meter to be installed in the Premises
to measure the amount of electric current consumed.  The cost of installation,
maintenance and repair of the meter shall be paid for by Tenant, and Tenant
shall reimburse Landlord promptly upon demand for all electric current consumed
for any special power use as shown by the meter.

 

3.         Landlord shall furnish water for drinking, personal hygiene and
lavatory purposes only.

 

4.         In the event that any utility service to the Premises is separately
metered or billed to Tenant, Tenant shall pay all charges for that utility
service to the Premises and the cost of furnishing the utility to tenant suites
shall be excluded from the Operating Expenses as to which reimbursement from
Tenant is required in the Lease.

 

5.         Landlord shall provide janitorial services 5 days per week,
equivalent to that furnished in comparable buildings, and window washing as
reasonably required; provided, however, that Tenant shall pay for any additional
or unusual janitorial services.

 

6.         Tenant shall have access to the Building 24 hours per day, 7 days per
week, 52 weeks per year; provided that Landlord may install access control
systems as it deems advisable for the Building.  Landlord may impose a
reasonable charge for initial and replacement of damaged or lost access control
cards and/or keys issued to Tenant.

 

7.         The costs of operating, maintaining and repairing any supplemental
air conditioning unit serving only the Premises shall be borne solely by
Tenant.  Such installation shall be subject to Landlord’s prior written
approval, at Tenant’s sole expense and shall include installation of a separate
meter for the operation of the unit.  Landlord may require Tenant to remove at
Lease expiration any such unit installed by or for Tenant and to repair any
resulting damage to the Premises or Building.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

TENANT’S INSURANCE

 

The following requirements for Tenant’s insurance shall be in effect during the
Term, and Tenant shall also cause any subtenant to comply with the
requirements.  Landlord reserves the right to adopt reasonable nondiscriminatory
modifications and additions to these requirements.

 

1.         Tenant shall maintain, at its sole cost and expense, during the
entire Term:  (i) commercial general liability insurance with respect to the
Premises and the operations of Tenant in, on or about the Premises, including
but not limited to coverage for personal injury, contractual liability,
independent contractors, broad form property damage, fire legal liability,
products liability (if a product is manufactured within or sold from the
Premises), and liquor law liability (if alcoholic beverages are sold, served or
consumed within the Premises), which policy(ies) shall be written on an
“occurrence” basis and for not less than $2,000,000 combined single limit per
occurrence for bodily injury, death, and property damage liability; (ii)
workers’ compensation insurance coverage as required by law, together with
employers’ liability insurance coverage of at least $1,000,000 each accident and
each disease; (iii) with respect to Alterations constructed by Tenant under this
Lease, builder’s risk insurance, in an amount equal to the replacement cost of
the work; and (iv) insurance against fire, vandalism, malicious mischief and
such other additional perils as may be included in a standard “special form”
policy, insuring all Alterations, trade fixtures, furnishings, equipment and
items of personal property in the Premises, in an amount equal to not less than
90% of their replacement cost (with replacement cost endorsement), which policy
shall also include business interruption coverage in an amount sufficient to
cover 1 year of loss.  In no event shall the limits of any policy be considered
as limiting the liability of Tenant under this Lease.

 

2.         All policies of insurance required to be carried by Tenant pursuant
to this Exhibit D shall be written by insurance companies authorized to do
business in the State of California and with a general policyholder rating of
not less than “A-” and financial rating of not less than “VIII” in the most
current Best’s Insurance Report.  Tenant shall be responsible for payment of any
deductible or retained limit with waiver of subrogation in favor of Landlord. 
Any insurance required of Tenant may be furnished by Tenant under any blanket
policy carried by it or under a separate policy.  A certificate of insurance,
certifying that the policy has been issued, provides the coverage required by
this Exhibit and contains the required provisions, together with endorsements
acceptable to Landlord evidencing the waiver of subrogation and additional
insured provisions required below, shall be delivered to Landlord prior to the
date Tenant is given the right of possession of the Premises.  Proper evidence
of the renewal of any insurance coverage shall also be delivered to Landlord not
less than thirty (30) days prior to the expiration of the coverage.  In the
event of a loss covered by any policy under which Landlord is an additional
insured, Landlord shall be entitled to review a copy of such policy.

 

3.         Tenant’s commercial general liability insurance shall contain a
provision that the policy shall be primary to and noncontributory with any
policies carried by Landlord, together with a provision including Landlord as
additional insured.  Tenant’s policies described in Subsections 1 (ii), (iii)
and (iv) above shall each contain a waiver by the insurer of any right to
subrogation against Landlord, its employees and representatives.  Tenant also
waives its right of recovery for any deductible or retained limit under same
policies enumerated above.  All of Tenant’s policies shall contain a provision
that the insurer will not cancel the coverage provided by the policy without
first giving Landlord 30 days prior written notice.

 

NOTICE TO TENANT:  IN ACCORDANCE WITH THE TERMS OF THIS LEASE, TENANT MUST
PROVIDE EVIDENCE OF THE REQUIRED INSURANCE TO LANDLORD’S MANAGEMENT AGENT PRIOR
TO BEING AFFORDED ACCESS TO THE PREMISES.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT E

 

RULES AND REGULATIONS

 

The following Rules and Regulations shall be in effect at the Building. 
Landlord reserves the right to adopt reasonable nondiscriminatory modifications
and additions at any time.  In the case of any conflict between these
regulations and the Lease, the Lease shall be controlling.

 

1.         The sidewalks, halls, passages, elevators, stairways, and other
common areas shall not be obstructed by Tenant or used by it for storage, for
depositing items, or for any purpose other than for ingress to and egress from
the Premises.  Should Tenant have access to any balcony or patio area, Tenant
shall not place any furniture other personal property in such area without the
prior written approval of Landlord.

 

2.         Neither Tenant nor any employee or contractor of Tenant shall go upon
the roof of the Building without the prior written consent of Landlord.

 

3.         Tenant shall, at its expense, be required to utilize Horizon, subject
to fair market pricing, the third party contractor designated by Landlord for
the Building, to provide any telephone wiring services from the minimum point of
entry of the telephone cable in the Building to the Premises. Tenant shall be
permitted to use any reputable vendor of its choice to install telephone and
data cabling within the Premises.

 

4.         No antenna or satellite dish shall be installed by Tenant without the
prior written agreement of Landlord.

 

5.         The sashes, sash doors, windows, glass lights, solar film and/or
screen, and any lights or skylights that reflect or admit light into the halls
or other places of the Building shall not be covered or obstructed.  If
Landlord, by a notice in writing to Tenant, shall object to any curtain, blind,
tinting, shade or screen attached to, or hung in, or used in connection with,
any window or door of the Premises, the use of that curtain, blind, tinting,
shade or screen shall be immediately discontinued and removed by Tenant.  No
awnings shall be permitted on any part of the Premises.

 

6.         The installation and location of any unusually heavy equipment in the
Premises, including without limitation file storage units, safes and electronic
data processing equipment, shall require the prior written approval of
Landlord.  The moving of large or heavy objects shall occur only between those
hours as may be designated by, and only upon previous notice to, Landlord.  No
freight, furniture or bulky matter of any description shall be received into or
moved out of the lobby of the Building or carried in any elevator other than the
freight elevator (if available) designated by Landlord unless approved in
writing by Landlord.

 

7.         Any pipes or tubing used by Tenant to transmit water to an appliance
or device in the Premises must be made of copper or stainless steel, and in no
event shall plastic tubing be used for that purpose.

 

8.         Tenant shall not place any lock(s) on any door in the Premises or
Building without Landlord’s prior written consent, which consent shall not be
unreasonably withheld.  Upon the termination of its tenancy, Tenant shall
deliver to Landlord all the keys to offices, rooms and toilet rooms and all
access cards which shall have been furnished to Tenant or which Tenant shall
have had made.

 

9.         Tenant shall not install equipment requiring electrical or air
conditioning service in excess of that to be provided by Landlord under the
Lease without prior written approval from Landlord.

 

10.      Tenant shall not use space heaters within the Premises.

 

11.      Tenant shall not do or permit anything to be done in the Premises, or
bring or keep anything in the Premises, which shall in any way increase the
insurance on the Building, or on the property kept in the Building, or interfere
with the rights of other tenants, or conflict with any government rule or
regulation.

 

12.      Tenant shall not use or keep any foul or noxious gas or substance in
the Premises.

 

13.      Tenant shall not permit the Premises to be occupied or used in a manner
offensive or objectionable to Landlord or other occupants of the Building by
reason of noise, odors and/or vibrations, or interfere in any way with other
tenants or those having business with other tenants.

 

14.      Tenant shall not permit any animals (excluding Service Animals) or
birds be kept by Tenant in or about the Building.

 

15.      Neither Tenant nor its employees, agents, contractors, invitees or
licensees shall bring any firearm, whether loaded or unloaded, into the Project
at any time.

 

1

--------------------------------------------------------------------------------


 

16.      Smoking anywhere within the Premises or Building is strictly
prohibited, and Landlord may enforce such prohibition pursuant to Landlord’s
leasehold remedies.  Smoking is permitted outside the Building and within the
project only in areas designated by Landlord.

 

17.      Tenant shall not install an aquarium of any size in the Premises unless
otherwise approved by Landlord.

 

18.      Tenant shall not utilize any name selected by Landlord from time to
time for the Building and/or the Project as any part of Tenant’s corporate or
trade name.  Landlord shall have the right to change the name, number or
designation of the Building or Project without liability to Tenant. Tenant shall
not use any picture of the Building in its advertising, stationery or in any
other manner without Landlord’s prior consent, which shall not unreasonable
withheld or delayed.

 

19.      Tenant shall, upon request by Landlord, supply Landlord with the names
and telephone numbers of personnel designated by Tenant to be contacted on an
after-hours basis should circumstances warrant.

 

20.      Landlord may from time to time grant tenants individual and temporary
variances from these Rules, provided that any variance does not have a material
adverse effect on the use and enjoyment of the Premises by Tenant.

 

21.      Fitness Center Rules.  Tenant shall cause its employees (whether
members or prospective members of the Fitness Center) to comply with the
following Fitness Center rules and regulations (subject to change from time to
time as Landlord may solely determine):

 

(a)                                 Membership in the Fitness Center is open to
the tenants of Landlord or its affiliates only.  No guests will be permitted to
use the Fitness Center without the prior written approval of Landlord or
Landlord’s representative.

 

(b)                                 Fitness Center users are not allowed to be
in the Fitness Center other than the hours designated by Landlord from time to
time.  Landlord shall have the right to alter the hours of use of the Fitness
Center, at Landlord’s sole discretion.

 

(c)                                  All Fitness Center users must execute
Landlord’s Waiver of Liability prior to use of the Fitness Center and agree to
all terms and conditions outlined therein.

 

(d)                                 Individual membership and guest keycards to
the Fitness Center shall not be shared and shall only be used by the individual
to whom such keycard was issued.  Failure to abide by this rule may result in
immediate termination of such Fitness Center user’s right to use the Fitness
Center.

 

(e)                                  All Fitness Center users and approved
guests must have a pre-authorized keycard to enter the Fitness Center.  A
pre-authorized keycard shall not be issued to a prospective Fitness Center user
until receipt by Landlord of Landlord’s initial fee, if any, for use of the
Fitness Center by such Fitness Center user(s).

 

(f)                                   Use of the Fitness Center is a privilege
and not a right.  Failure to follow gym rules or to act inappropriately while
using the facilities shall result in termination of Tenant’s Fitness Center
privileges.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT F

 

PARKING

 

The following parking regulations shall be in effect at the Building In the case
of any conflict between these regulations and the Lease, the Lease shall be
controlling.

 

1.         Landlord agrees to maintain, or cause to be maintained, an automobile
parking area (“Parking Area”) in reasonable proximity to the Building for the
benefit and use of the visitors and patrons and, except as otherwise provided,
employees of Tenant, and other tenants and occupants of the Building.  Landlord
shall have the right to determine the nature and extent of the automobile
Parking Area, and of making such changes to the Parking Area from time to time
which in its opinion are desirable, provided Tenant’s parking rights are not
materially or negatively impacted.  Landlord shall not be liable for any damage
to motor vehicles of visitors or employees, for any loss of property from within
those motor vehicles, or for any injury to Tenant, its visitors or employees,
except caused by the negligence or willful misconduct of Landlord, acts or
omissions of Landlord, its agents, contractors or employees, lenders,
affiliates, or any other third party under the control and/or direction of
Landlord.  Landlord shall also have the right to establish, and from time to
time amend, and to enforce against all users of the Parking Area all reasonable
rules and regulations (including the designation of areas for employee parking)
as Landlord may deem necessary and advisable for the proper and efficient
operation and maintenance of the Parking Area.

 

2.         Landlord may, if it deems advisable in its sole discretion, charge
for parking and may establish for the Parking Area a system or systems of permit
parking for Tenant, its employees and its visitors.  In no event shall Tenant or
its employees park in reserved stalls leased to other tenants or in stalls
within designated visitor parking zones, nor shall Tenant or its employees
utilize more than the number of Parking Passes (defined below) allotted in this
Lease to Tenant.   Tenant shall, upon request of Landlord from time to time, but
not more than once per calendar year, furnish Landlord with a list of its
employees’ names and of Tenant’s and its employees’ vehicle license numbers. 
Parking access devices, if applicable, shall not be transferable.  Landlord may
impose a reasonable fee for access devices and a replacement charge for devices
which are lost or stolen.  Each access device shall be returned to Landlord
promptly following the Expiration Date or sooner termination of this Lease.

 

3.         Washing, waxing, cleaning or servicing of vehicles, or the parking of
any vehicle on an overnight basis, in the Parking Area (other than emergency
services) by any parker or his or her agents or employees is prohibited unless
otherwise authorized by Landlord.

 

4.         It is understood that the employees of Tenant and the other tenants
of Landlord within the Building and Project shall not be permitted to park their
automobiles in the portions of the Parking Area which may from time to time be
designated for patrons of the Building and/or Project.  Tenant shall be entitled
to purchase from Landlord for the initial Term of this Lease, up to the total
number of parking passes set forth in Item 11 of the Basic Lease Provisions (the
“Parking Passes”) at the rate of $50.00 per unreserved parking pass per month
during months 7 — 60, and $60.00 per unreserved parking pass per month for
months 61 — 96 and $125.00 per reserved parking pass per month during months 7 —
60 and $150.00 per reserved parking pass per month during months 61 — 96 of the
initial Term.  All parking charges shall be waived during months 1 — 6 of the
initial Lease Term.  After the initial Term, the charge for parking shall be in
monthly amounts as Landlord shall from time to time determine.  Should any
monthly parking charge not be paid within 5 days following written notice from
Landlord to Tenant that parking charges due from Tenant have not yet been
received by Landlord, then a late charge shall be payable by Tenant equal to the
lesser of (i) 5% of the delinquent installment or (ii) $100.00, which late
charge shall be separate and in addition to any late charge that may be assessed
pursuant to Section 14.3 of the Lease for other than delinquent monthly parking
charges.

 

5.         Landlord shall be entitled to pass on to Tenant its proportionate
share of any charges or parking surcharge or transportation management costs
levied by any governmental agency and Tenant shall cooperate in any voluntary or
mandated transportation management programs, provided, however, in such event
Tenant may reduce the number of Parking Passes Tenant purchased hereunder.

 

6.         Tenant shall not assign or sublet any of the Parking Passes, either
voluntarily or by operation of law, without the prior written consent of
Landlord, except in connection with an authorized assignment of this Lease or
subletting of the Premises.

 

7.   In addition, Tenant shall be provided with 3 reserved parking spaces in the
non-covered parking lot adjacent to the Building as shown on the attached
Exhibit F-1 and Tenant shall pay $125.00 per month for each parking space
through the initial Lease Term.

 

1

--------------------------------------------------------------------------------


 

GRAPHIC [g82981kk05i002.jpg]

 

Clean Energy

 

Location of Parking

 

[g82981kk05i003.gif]

 

Exhibit F-1

--------------------------------------------------------------------------------


 

EXHIBIT G

 

ADDITIONAL PROVISIONS

 

1.   MONUMENT SIGNAGE.  Tenant shall have the right to install non-exclusive
signage as follows: (i) one slot of the monument sign on the corner of Campus
and MacArthur Boulevard, (ii) one slot on the monument sign on the corner of
Birch and MacArthur Boulevard, (iii) one slot on the monument sign at the
entrance of the Project off Campus Drive, (iv) one slot on the monument sign at
the entrance of the Project off Birch Street, (v) one slot on the cube sign in
front of 4675 MacArthur Court and (vi) one slot on the monument sign in front of
4695 MacArthur Court, which signage shall consist only of the name “Clean
Energy” and as shown on Exhibit G-1.  The type, location and design of such
signage shall be subject to the prior written approval of Landlord and the City
of Newport Beach, and shall be consistent with Landlord’s signage criteria for
the Project.  Fabrication, installation, insurance, and maintenance of such
signage shall be at Tenant’s sole cost and expense. Tenant understands and
agrees that it shall use Landlord’s designated contractor for installing the
monument signage.  Should Tenant fail to have the monument signage installed
within 1 year from the Commencement Date, then Tenant’s right to install same
thereafter shall be deemed null and void.  Except for the foregoing, no sign,
advertisement or notice visible from the exterior of the Premises shall be
inscribed, painted or affixed by Tenant on any part of the Premises without
prior consent of Landlord.  Tenant’s signage right shall belong solely to the
original Tenant of this Lease and may not be transferred or assigned (except in
connection with an assignment of this Lease to a Tenant Affiliate as described
in Section 9.1(e) hereof) without Landlord’s prior written consent, which may be
withheld by Landlord in Landlord’s sole discretion.  In the event Tenant,
exclusive of any subtenant(s), fails to occupy the entire Premises, then Tenant
shall, within thirty (30) days following notice from Landlord, remove the
monument signage at Tenant’s expense.  Tenant shall also remove such signage
promptly following the expiration or earlier termination of the Lease.  Any such
removal shall be at Tenant’s sole expense, and Tenant shall bear the cost of any
resulting repairs to the monument that are reasonably necessary due to the
removal.

 

2.   EXTERIOR SIGNAGE.  Tenant shall have the right to install a building top
exterior sign in the event Merrill Lynch elects to terminate its lease and move
out of the 4695 MacArthur building (the “Exterior Signage”), which signage shall
consist only of the name “Clean Energy.”  The type and design of such signage
shall be subject to the prior written approval of Landlord and the City of
Newport Beach, and shall be consistent with Landlord’s signage criteria for the
Project.  Fabrication, installation, insurance, and maintenance of such signage
shall be at Tenant’s sole cost and expense. Tenant understands and agrees that
it shall use Landlord’s designated contractor for installing the Exterior
Signage.  Should Tenant fail to have the Exterior Signage installed within 12
months of the date Landlord grants such right to Tenant, then Tenant’s right to
install same thereafter shall be deemed null and void.  Except for the
foregoing, no sign, advertisement or notice visible from the exterior of the
Premises shall be inscribed, painted or affixed by Tenant on any part of the
Premises without the prior consent of Landlord.  Tenant’s signage right shall
belong solely to the original Tenant of this Lease and may not be transferred or
assigned (except in connection with an assignment of this Lease to a Tenant
Affiliate as described in Section 9.1(e) hereof) without Landlord’s prior
written consent which may be withheld by Landlord in Landlord’s sole
discretion.  In the event Tenant, exclusive of any subtenant(s), fails to occupy
the entire Premises, then Tenant shall, within thirty (30) days following notice
from Landlord, remove the Exterior Signage at Tenant’s expense. Tenant shall
also remove such signage promptly following the expiration or earlier
termination of the Lease.  Any such removal shall be at Tenant’s sole expense,
and Tenant shall bear the cost of any resulting repairs to the Building that are
reasonably necessary due to the removal.

 

3.   RIGHT TO EXTEND.  Provided that Tenant is not in monetary Default under any
provision of this Lease at the time of exercise of the extension right granted
herein, and provided further that Tenant has not assigned or sublet more than
50% of its interest in this Lease (except in connection with a Permitted
Transfer of this Lease as described in Section 9.1(e) hereof), Tenant may extend
the Term of this Lease for two periods of 60 months.  Tenant shall exercise its
right to extend the Term by and only by delivering to Landlord, not less than 9
months nor more than 12 months prior to the expiration date of the Term,
Tenant’s written notice of its irrevocable commitment to extend (the “Commitment
Notice”).  Should Tenant fail timely to deliver the Commitment Notice, then this
extension right shall thereupon lapse and be of no further force or effect.

 

The Basic Rent payable under the Lease during the extension of the Term shall be
at the prevailing market rental rate (including periodic adjustments) for
comparable and similarly improved office space being leased by Landlord in the
Building as of the commencement of the extension period, as evidenced by actual
recent lease transactions completed by Landlord in the Project (the “Prevailing
Rate”); provided that such Basic Rent shall in no event be less than the Basic
Rent payable by Tenant during the final month of the Term.  In the event that
the parties are not able to agree on the Prevailing Rate within 120 days prior
to the expiration date of the Term, then either party may elect, by written
notice to the other party, to cause said rental, including subsequent
adjustments, to be determined by appraisal as follows.

 

Within 10 days following receipt of such appraisal election, the parties shall
attempt to agree on an appraiser to determine the Prevailing Rate.  If the
parties are unable to agree in that time, then each party shall designate an
appraiser within 10 days thereafter.  Should either party fail to so designate
an appraiser within that time, then the appraiser designated by the other party
shall determine the Prevailing Rate.  Should each of the parties timely
designate an appraiser, then the two appraisers so designated shall appoint a
third appraiser who shall, acting alone, determine the fair market rental value
of the Premises.  Any appraiser designated hereunder shall have an M.A.I.
certification or equivalent with not less than 5 years experience in the
valuation of commercial office buildings in Orange County, California.

 

1

--------------------------------------------------------------------------------


 

Within 10 days following the selection of the appraiser, Landlord and Tenant
shall each submit in writing to the appraiser its determination of the rental
rate for the extension period (respectively, the “Landlord’s Determination” and
the “Tenant’s Determination”).  Should either party fail timely to submit its
rental determination, then the determination of the other party shall be
conclusive and binding on the parties.  The appraiser shall not disclose to
either party the rental determination of the other party until the expiration of
that 10 day period or, if sooner, the appraiser’s receipt of both the Landlord’s
Determination and the Tenant’s Determination.

 

Within 30 days following the selection of the appraiser and such appraiser’s
receipt of the Landlord’s Determination and the Tenant’s Determination, the
appraiser shall determine whether the rental rate determined by Landlord or by
Tenant more accurately reflects Prevailing Rate for the Premises, as reasonably
extrapolated to the commencement of the extension term.  Accordingly, either the
Landlord’s Determination or the Tenant’s Determination shall be selected by the
appraiser as the fair market rental rate for the extension period. In
determining such value, the appraiser shall first consider rental comparables
for the Building and the Project, provided that if adequate comparables do not
exist then the appraiser may consider transactions involving similarly improved
space owned by Landlord or its affiliates in the vicinity with appropriate
adjustments for differences in location and quality of project.  In no event
shall the appraiser attribute factors for market tenant improvement allowances
or brokerage commissions to reduce said fair market rental.  At any time before
the decision of the appraiser is rendered, either party may, by written notice
to the other party, accept the rental terms submitted by the other party, in
which event such terms shall be deemed adopted as the agreed fair market
rental.  The fees of the appraiser(s) shall be borne entirely by the party whose
determination of the fair market rental rate was not accepted by the appraiser.

 

Within 20 days after the determination of the fair market rental, Landlord shall
prepare a reasonably appropriate amendment to this Lease for the extension
period and Tenant shall execute and return same to Landlord within 10 days. 
Should the fair market rental not be established by the commencement of the
extension period, then Tenant shall continue paying rent at the rate in effect
during the last month of the initial Term, and a lump sum adjustment shall be
made promptly upon the determination of such new rental.

 

If Tenant fails to timely comply with any of the provisions of this paragraph,
Tenant’s right to extend the Term may, at Landlord’s election and in addition to
any other remedies that may be available to Landlord, be extinguished, in which
event the Lease shall automatically terminate as of the initial expiration date
of the Term.  Any attempt to assign or transfer any right or interest created by
this paragraph to other than an assignee following a Permitted Transfer shall be
void from its inception. Unless agreed to in a writing signed by Landlord and
Tenant, Tenant shall have no other right to extend the Term beyond the two 60
month extensions created by this paragraph.  Unless agreed to in a writing
signed by Landlord and Tenant, any extension of the Term, whether created by an
amendment to this Lease or by a holdover of the Premises by Tenant, or
otherwise, shall be deemed a part of, and not in addition to, any duly exercised
extension period permitted by this paragraph.  Time is specifically made of the
essence in this Section.

 

4.    RIGHT OF FIRST OFFER. Provided Tenant is not then in Default hereunder,
Landlord hereby grants Tenant the continuing right (“First Right”) to lease,
during the initial 96 month Term of this Lease, available office space equal to
or greater than 5,000 rentable square feet of the Buildings (i.e., 4675
MacArthur Court and 4695 MacArthur Court) and shown on Exhibit A-1 hereto
(“First Right Space”) in accordance with and subject to the provisions of this
Section; provided that this First Right shall cease to be effective during the
final 36 months of the Term unless and until Tenant exercises its extension
option set forth in Paragraph 3 of this Exhibit G above.  It is understood,
however, that Tenant’s First Right is expressly conditioned upon the prior
delivery by Tenant of written notice to Landlord in good faith of Tenant’s need
for additional space (the “Space Requirement Notice”) specifying the desired
square footage.  Within 7 business days of Landlord’s receipt of Tenant’s Space
Requirement Notice and while this First Right is in effect, Landlord shall
provide Tenant a written list of available spaces in the Buildings that meet or
exceed the specified size criteria provided by Tenant (“Landlord’s Reply”); it
being understood, however, in no event shall Landlord be required to break a
full floor into a multi-tenant floor and it being further understood that should
Landlord have a bona fide third party offer for any space at the time Landlord
receives the Space Requirement Notice then such space(s) shall be excluded from
the list of available suites provided by Landlord. For purposes herein, a bona
fide third party offer shall consist of a draft of the proposed lease that has
been or is the process of being, prepared a presented to a potential tenant.
Landlord’s Reply shall contain the basic economic terms including but not
limited to the Basic Rent, term, operating expense base, security deposit, and
tenant improvement allowance (collectively, the “Economic Terms”), upon which
Landlord is willing to lease such particular First Right Space to Tenant or to a
third party; provided that the Economic Terms shall exclude brokerage
commissions and other Landlord payments that do not directly inure to the
tenant’s benefit.  It is understood that should Landlord intend to lease other
office space in addition to the First Right Space as part of a single
transaction, then Landlord’s notice shall so provide and all such space shall
collectively be subject to the following provisions.  Within 7 business days
after receipt of Landlord’s notice, Tenant must give Landlord written notice
pursuant to which Tenant shall elect to (i) lease all, but not less than all, of
the space specified in Landlord’s notice (the “Designated Space”) upon such
Economic Terms and the same non-Economic Terms as set forth in this Lease; (ii)
refuse to lease the Designated Space, specifying that such refusal is not based
upon the Economic Terms, but upon Tenant’s lack of need for the Designated
Space, in which event Landlord may lease the Designated Space upon any terms it
deems appropriate; or (iii) require that the rental rate for the Designated
Space be determined by appraisal.  In the event that Tenant does not so respond
in writing to Landlord’s notice within said period, Tenant shall be deemed to
have elected clause (ii) above.

 

2

--------------------------------------------------------------------------------


 

Within twenty (20) days following receipt of such appraisal election, the
parties shall attempt to agree on an appraiser to determine the fair market
rental.  If the parties are unable to agree in that time, then each party shall
designate an appraiser within twenty (20) days thereafter.  Should either party
fail to so designate an appraiser within that time, then the appraiser
designated by the other party shall determine the fair rental value.  Should
each of the parties timely designate an appraiser, then the two appraisers so
designated shall appoint a third appraiser who shall, acting alone, determine
the fair market rental value of the Premises.  Any appraiser designated
hereunder shall have an M.A.I. certification or equivalent with not less than
five (5) years experience in the valuation of commercial office buildings in
Orange County, California.

 

Within ten (10) days following the selection of the appraiser, Landlord and
Tenant shall each submit in writing to the appraiser its determination of the
rental rate for the Designated Space (respectively, the “Landlord’s
Determination” and the “Tenant’s Determination”).  Should either party fail
timely to submit its rental determination, then the determination of the other
party shall be conclusive and binding on the parties.  The appraiser shall not
disclose to either party the rental determination of the other party until the
expiration of that ten (10) day period or, if sooner, the appraiser’s receipt of
both the Landlord’s Determination and the Tenant’s Determination.

 

Within fifteen (15) days following the selection of the appraiser and such
appraiser’s receipt of the Landlord’s Determination and the Tenant’s
Determination, the appraiser shall determine whether the rental rate determined
by Landlord or by Tenant more accurately reflects the fair market rental rate
for the Designated Space.  Accordingly, either the Landlord’s Determination or
the Tenant’s Determination shall be selected by the appraiser as the fair market
rental rate for the Designated Space.  In determining such value, the appraiser
shall consider rental comparables for new and renewal transactions in the
Building and the Comparable Buildings involving similarly improved space, with
appropriate adjustments for differences in location, floor height within the
Building and views from the Designated Space and quality of project and quality
of the Designated Space.  In no event shall the appraiser lower the
determination of the fair market rental rate to reflect brokerage commissions or
moving allowances that do not actually reduce the rental sums paid by a tenant. 
At any time before the decision of the appraiser is rendered, either party may,
by written notice to the other party, accept the rental terms submitted by the
other party, in which event such terms shall be deemed adopted as the agreed
fair market rental.  The fees of the appraiser(s) shall be borne entirely by the
party whose determination of the fair market rental rate was not accepted by the
appraiser.

 

 In the event that Tenant does not so respond in writing to Landlord’s notice
within said period, Tenant shall be deemed to have elected clause (ii) above. 
Any notice given by Tenant pursuant to either clause (i) or clause (iii) above
shall be accompanied by Tenant’s certified financial statements for the two most
recent twelve month periods, inclusive of Tenant’s most current balance sheet;
should such statements reveal that Tenant’s net worth has materially decreased
since the execution of this Lease, then Landlord shall have no obligation to
lease the Designated Space to Tenant and may instead lease same to a third
party.  In the event Tenant gives Landlord notice pursuant to clause (iii)
above, Landlord may elect to either (x) lease the Designated Space to Tenant
upon such revised Economic Terms and the same other non-Economic Terms as set
forth in this Lease, or (y) lease the Designated Space to any third party upon
Economic Terms which are not materially more favorable to such party than those
Economic Terms proposed by Tenant.  Should Landlord so elect to lease the
Designated Space to Tenant, then Landlord shall promptly prepare and deliver to
Tenant an amendment to this Lease consistent with the foregoing, and Tenant
shall execute and return same to Landlord within ten (10) business days. 
Tenant’s failure to timely return the amendment shall entitle Landlord to
specifically enforce Tenant’s commitment to lease the Designated Space, to lease
such space to a third party, and/or to pursue any other available legal remedy. 
Notwithstanding the foregoing, it is understood that Tenant’s First Right shall
be subject to any extension or expansion rights previously granted by Landlord
to any third party tenant in the Building, as well as to any such rights which
may hereafter be granted by Landlord to any third party tenant now or hereafter
occupying the First Right Space or any portion thereof, and Landlord shall in no
event be obligated to initiate this First Right prior to leasing any portion of
the First Right Space to the then-current occupant thereof. Tenant’s rights
under this Section shall be personal to the original Tenant named in this Lease
and may not be assigned or transferred (except in connection with an assignment
of this Lease following a Permitted Transfer as described in Section 9.1(e)
hereof).  Any other attempted assignment or transfer shall be void and of no
force or effect.

 

Notwithstanding anything contained in this Lease to the contrary, the preceding
provisions of this Section 4 of Exhibit G shall apply to the 12th floor of 4675
MacArthur Court and such 12th floor space shall be part of the First Right Space
and Tenant’s continuing First Right. However, instead of Tenant delivering to
Landlord a Space Requirement Notice, prior to leasing the 12th floor space, or
any portion thereof, to any other party during the period that this First Right
is in effect and after determining that the existing tenant in the 12th floor
space will not extend or renew the term of its lease,  Landlord shall instead be
required to provide Tenant with written notification in the event any portion of
the 12th floor becomes available to lease. Tenant and Landlord shall negotiate
in good faith to reach agreement on terms and conditions applicable to the
expansion.

 

3

--------------------------------------------------------------------------------


 

5.   FITNESS CENTER AND SHOWER FACILITY.  Subject to the provisions of this
Section 22.5, so long as Tenant is not in Default under this Lease, and provided
Tenant’s employees execute Landlord’s standard waiver of liability form and pay
the applicable one time or fee of not more than $10.00 per pass, if any, then
Tenant’s employees (the “Fitness Center Users”) shall be entitled to use the
fitness center (the “Fitness Center”) and the shower facility (the “Shower
Facility”) in the building located 4770 MacArthur Boulevard.  The use of the
Fitness Center and Shower Facility shall be subject to the reasonable rules and
regulations (including rules regarding hours of use) established from time to
time by Landlord.  Landlord and Tenant acknowledge that the use of the Fitness
Center by the Fitness Center Users shall be at their own risk and that the terms
and provisions of Section 10.3 of this Lease shall apply to Tenant and the
Fitness Center User’s use of the Fitness Center.  The costs of operating,
maintaining and repairing the Fitness Center and Shower Facility may be included
as part of Operating Expenses.  Tenant acknowledges that the provisions of this
Section shall not be deemed to be a representation by Landlord that Landlord
shall continuously maintain the Fitness Center (or any other fitness facility)
and Shower Facility throughout the Term of this Lease, and Landlord shall have
the right, at Landlord’s sole discretion, to expand, contract, eliminate or
otherwise modify the Fitness Center. No expansion, contraction, elimination or
modification of the Fitness Center, and no termination of Tenant’s or the
Fitness Center Users’ rights to the Fitness Center shall entitle Tenant to an
abatement or reduction in Basic Rent constitute a constructive eviction, or
result in an event of default by Landlord under this Lease. Tenant shall have
the right to construct and maintain a separate fitness facility at the Project
and Landlord agrees to give Tenant reasonable cooperation, including, without
limitation, modifying the purpose stated in Item 3 of the Basic Lease
Provisions. Tenant hereby voluntarily releases, discharges, waives and
relinquishes any and all actions or causes of action for personal injury or
property damage occurring to Tenant or its employees or agents arising as a
result of the use of the Fitness Center and Shower Facility, or any activities
incidental thereto, wherever or however the same may occur, and further agrees
that Tenant will not prosecute any claim for personal injury or property damage
against Landlord or any of its officers, agents, servants or employees except to
the extent the injury or damage is caused by the negligence or willful
misconduct, acts or omissions, of Landlord, its agents, contractors or
employees, lenders, affiliates, or any other third party under the control
and/or direction of Landlord.  Tenant shall have the right to utilize its own
personal trainers at the Fitness Center, provided such personal trainers provide
proof of insurance and the terms of this Section apply to such personal trainer.

 

4

--------------------------------------------------------------------------------


 

EXHIBIT G-1

 

SIGNAGE

 

[g82981kk07i001.jpg]

 

1

--------------------------------------------------------------------------------


 

EXHIBIT X

 

WORK LETTER

 

DOLLAR ALLOWANCE

[SECOND GENERATION SPACE]

 

The Tenant Improvement work (herein “Tenant Improvements”) shall consist of any
work required to complete the Premises pursuant to plans and specifications
approved by both Landlord and Tenant.  The general contractor shall be selected
and engaged by Tenant on the basis of a competitive bid involving the following
general contractors: Turelk, HBC and KPRS. The lowest bidder with a 10 week
construction schedule shall be selected to construct the Tenant Improvements.
The work shall be undertaken in accordance with the procedures and requirements
set forth below.

 

I.                                        ARCHITECTURAL AND CONSTRUCTION
PROCEDURES

 

A.                                    Landlord shall engage H. Hendy &
Associates for the preparation of a detailed space plan for the Premises which
includes interior partitions, ceilings, interior finishes, interior office
doors, suite entrance, floor coverings, window coverings, lighting, electrical
and telephone outlets, plumbing connections, heavy floor loads and other special
requirements (“Preliminary Plan”).  Not later than March 18, 2013 (“Plan
Approval Date”), Tenant shall approve the Preliminary Plan by signing copies of
the appropriate instrument and delivering same to Landlord for Landlord’s review
and approval.

 

B.                                    On or prior to April 8, 2013, Tenant shall
(i) cause architect. Hendy & Associates to prepare final construction drawings
(including engineering drawings) and specifications for the Tenant Improvements
(“Working Drawings and Specifications”) and (ii) approve in writing the Working
Drawings and Specifications and deliver same to Landlord for review and
approval.  It is understood that Tenant’s architect shall utilize Landlord’s
mechanical, electrical, plumbing, fire/life safety and fire sprinkler engineers
for the Building.  Tenant shall cause Landlord to be provided with CAD files of
the final as-built construction drawings that are compatible with Landlord’s CAD
standards, which standards shall be provided to Tenant or its architect upon
request; should Tenant fail to deliver same by the substantial completion of the
Tenant Improvement work, then Landlord may cause such CAD files to be prepared
by its architect, the cost of which shall be funded by Tenant to Landlord within
10 days after invoice therefor.  The cost incurred by Tenant in preparing the
Preliminary Plan and the Working Drawings and Specifications (but only to the
extent the amount thereof is furnished to Landlord prior to the receipt of the
contractors’ bids as described below), together with the reasonable cost of
Landlord’s architect to review same and the accompanying CAD files, shall be
funded by Landlord from the “Landlord Contribution” set forth below. Upon
approval of the Working Drawings and Specifications, Landlord shall cause same
to be bid as aforesaid.  Each bidding contractor shall use the electrical,
mechanical, plumbing and fire/life safety engineers and subcontractors
designated by Landlord. All other subcontractors shall be subject to Landlord’s
reasonable approval, and Landlord shall require that the drywall subtrade be
union contractors. The lowest responsible bidder shall be selected by Landlord
as the general contractor, and the bid amount shall be deemed the “Final Cost
Estimate” for purposes hereof.

 

C.                                    Intentionally omitted.

 

D.                                    In the event that Tenant requests in
writing a revision in the approved Working Drawings and Specifications
(“Change”), then provided such Change is reasonably acceptable to Landlord,
Landlord shall advise Tenant by written change order as soon as is practical of
any increase in the Completion Cost and/or any Tenant Delay such Change would
cause.  Tenant shall approve or disapprove such change order in writing within 3
business days following its receipt from Landlord.  Tenant’s approval of a
Change shall be accompanied by Tenant’s payment of any 50% of the resulting
increase in the Completion Cost with the remaining 50% due upon substantial
completion of the Tenant Improvements. It is understood that Landlord shall have
no obligation to interrupt or modify the Tenant Improvement work pending
Tenant’s approval of a change order.

 

E.                                     It is understood that the Preliminary
Plan and the Working Drawings and Specifications, together with any Changes
thereto, shall be subject to the prior approval of Landlord.  Landlord shall
identify any disapproved items within 5 business days (or 2 business days in the
case of Changes) after receipt of the applicable document.  Should Landlord
approve work that would necessitate any ancillary Building modification or other
expenditure by Landlord, then except to the extent of any remaining balance of
the “Landlord Contribution” as described below, Tenant shall, in addition to its
other obligations herein, promptly fund the cost thereof to Landlord.

 

2

--------------------------------------------------------------------------------


 

F.                                      Notwithstanding any provision in the
Lease to the contrary, if Tenant fails to comply with any of the time periods
specified in this Work Letter, fails otherwise to approve or reasonably
disapprove any submittal within 3 business days, fails to approve in writing the
Preliminary Plan for the Tenant Improvements by the Plan Approval Date, fails to
approve in writing the Working Drawings and Specifications within the time
provided herein, requests any Changes, fails to make timely payment of any sum
due hereunder, furnishes inaccurate or erroneous specifications or other
information, or otherwise delays in any manner the completion of the Tenant
Improvements (including without limitation by specifying materials that are not
readily available) or the issuance of an occupancy certificate (any of the
foregoing being referred to in this Lease as “Tenant Delay”), then Tenant shall
bear any resulting additional construction cost or other expenses, and the
Commencement Date shall be deemed to have occurred for all purposes, including
Tenant’s obligation to pay Rent, as of the date Landlord reasonably determines
that it would have been able to deliver the Premises to Tenant but for the
collective Tenant Delays.  Should Landlord determine that the Commencement Date
should be advanced in accordance with the foregoing, it shall so notify Tenant
in writing.  Landlord’s determination shall be conclusive unless Tenant notifies
Landlord in writing, within 5 business days thereafter, of Tenant’s election to
contest same by binding arbitration with the American Arbitration Association
under its Arbitration Rules for the Real Estate Industry, and judgment on the
arbitration award may be entered in any court having jurisdiction thereof. 
Pending the outcome of such arbitration proceedings, Tenant shall make timely
payment of all rent due under this Lease based upon the Commencement Date set
forth in the aforesaid notice from Landlord.

 

G.                                    Landlord shall permit Tenant and its
agents to enter the Premises prior to the Commencement Date of the Lease in
order that Tenant may perform any work to be performed by Tenant hereunder
through its own contractors, subject to Landlord’s prior written approval, and
in a manner and upon terms and conditions and at times satisfactory to
Landlord’s representative.  The foregoing license to enter the Premises prior to
the Commencement Date is, however, conditioned upon Tenant’s contractors and
their subcontractors and employees working in harmony and not interfering with
the work being performed by Landlord. If at any time that entry shall cause
disharmony or interfere with the work being performed by Landlord, this license
may be withdrawn by Landlord upon 24 hours written notice to Tenant.  That
license is further conditioned upon the compliance by Tenant’s contractors with
all requirements imposed by Landlord on third party contractors and
subcontractors, including without limitation the maintenance by Tenant and its
contractors and subcontractors of workers’ compensation and public liability and
property damage insurance in amounts and with companies and on forms
satisfactory to Landlord, with certificates of such insurance being furnished to
Landlord prior to proceeding with any such entry.  The entry shall be deemed to
be under all of the provisions of the Lease except as to the covenants to pay
Rent unless Tenant commences business activities within the Premises.  Landlord
shall not be liable in any way for any injury, loss or damage which may occur to
any such work being performed by Tenant, the same being solely at Tenant’s
risk.  In no event shall the failure of Tenant’s contractors to complete any
work in the Premises extend the Commencement Date.

 

H.                                   Tenant hereby designates Peter Grace,
Telephone No. (562) 493-2804, as its representative agent and attorney-in-fact
for the purpose of receiving notices, approving submittals and issuing requests
for Changes, and Landlord shall be entitled to rely upon authorizations and
directives of such person(s) as if given directly by Tenant.  Tenant may amend
the designation of its construction representative(s) at any time upon delivery
of written notice to Landlord.

 

II.                                   COST OF TENANT IMPROVEMENTS

 

A.                                    Landlord shall complete, or cause to be
completed, the Tenant Improvements, at the construction cost shown in the
approved Final Cost Estimate (subject to the provisions of this Work Letter), in
accordance with final Working Drawings and Specifications approved by both
Landlord and Tenant.  Landlord shall pay towards the final construction costs
(“Completion Cost”) as incurred a maximum of $2,772,621.00 (“Landlord
Contribution”), and Tenant shall be fully responsible for the remainder (“Tenant
Contribution”). If the actual cost of completion of the Tenant Improvements is
less than the maximum amount provided for the Landlord Contribution or remains
after June 30, 2014, such savings shall inure to the benefit of Landlord and
Tenant shall not be entitled to any credit or payment or to apply the savings
toward additional work.

 

Notwithstanding the foregoing, Landlord shall provide an additional allowance
not to exceed $120,000.00 toward the out-of-pocket expenses incurred by Tenant
for relocating to the Premises, including furniture moving and data cabling
costs (“Moving Allowance”).  Tenant shall be reimbursed for such expenses by
submitting copies of all supporting third-party invoices to Landlord by June 30,
2014.  Landlord shall reimburse Tenant in one installment within 30 days
following receipt of all such invoices.

 

3

--------------------------------------------------------------------------------


 

B.                                    The Completion Cost shall include all
direct costs of Landlord in completing the Tenant Improvements, including but
not limited to the following:  (i) payments made to architects, engineers,
contractors, subcontractors and other third party consultants in the performance
of the work, inclusive of the charges of Landlord’s architect as described
above, (ii) consultant, permit fees and other sums paid to governmental
agencies, (iii) costs of all materials incorporated into the work or used in
connection with the work, (iv) keying and signage costs, (v) space planning and
design fees, (vi) acquisition and installation of built-in and moveable
furniture systems, cabling, acquisition and installation of computer and
telephone systems, including HVAC, fire suppression and related equipment, (vii)
structural reinforcement and (viii) any other reasonable relocation related fees
or expenses incurred by Tenant. The Completion Cost shall also include an
administrative/supervision fee to be paid to Landlord in the amount of 3% of the
actual hard costs associated with the Tenant Improvements.

 

C.                                    Prior to start of construction of the
Tenant Improvements, Tenant shall pay to Landlord 50% of the amount of the
Tenant Contribution set forth in the approved Final Cost Estimate with the
remaining 50% being paid upon substantial completion of the Tenant Improvements.
In addition, if the actual Completion Cost of the Tenant Improvements is greater
than the Final Cost Estimate because of modifications or extras requested by
Tenant and not reflected on the approved working drawings, or because of Tenant
Delays, then subject to any unused portion of the Landlord Contribution, Tenant
shall pay to Landlord, within 10 days following submission of an invoice
therefor, all such additional costs, including any additional architectural
fee.  If Tenant defaults in the payment of any sums due under this Work Letter,
Landlord shall (in addition to all other remedies) have the same rights as in
the case of Tenant’s failure to pay rent under the Lease.

 

D.                                    Landlord, at Landlord’s sole cost and
expense and not as part of the Landlord Contribution or Moving Allowance, shall
be responsible for improving the common corridors and restrooms on the 3rd floor
at 4675 MacArthur Court and the 7th floor at 4695 MacArthur Court that are part
of the Premises (“Common Corridor Work”) using finishes, materials and color
schemes similar to the existing floors of each respective Building. Such Common
Corridor Work shall be completed within 60 days of the Commencement Date.

 

4

--------------------------------------------------------------------------------